 



EXHIBIT 10.37

C

OFFICE LEASE

BETWEEN

CRESCENT REAL ESTATE FUNDING VIII, L.P.

(“LANDLORD”)

and

GAINSCO, INC.

(“TENANT”)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      PAGE  
1.
  Basic Lease Information     1  
2.
  Lease Grant     2  
3.
  Term; Adjustment of Commencement Date; Possession     2  
4.
  Rent     3  
5.
  Tenant’s Use of Premises     8  
6.
  Security Deposit     8  
7.
  Services to be Furnished by Landlord     9  
8.
  Use of Electrical Services by Tenant     10  
9.
  Repairs and Alterations     10  
10.
  Entry by Landlord     12  
11.
  Assignment and Subletting     12  
12.
  Liens     14  
13.
  Indemnity and Waiver of Claims     14  
14.
  Insurance     14  
15.
  Mutual Waiver of Subrogation     15  
16.
  Casualty Damage     15  
17.
  Condemnation     16  
18.
  Events of Default     17  
19.
  Remedies     17  
20.
  Limitation of Liability     19  
21.
  No Waiver     20  
22.
  Tenant’s Right to Possession     20  
23.
  Relocation     19  
24.
  Holding Over     20  
25.
  Subordination to Mortgages; Estoppel Certificate     20  
26.
  Attorneys’ Fees     20  
27.
  Notice     21  
28.
  Reserved Rights     21  
29.
  Surrender of Premises     21  
30.
  Hazardous Materials     22  
31.
  Miscellaneous     22  

EXHIBITS AND RIDERS

     
EXHIBIT A-1
  OUTLINE AND LOCATION OF PREMISES
EXHIBIT A-2
  LEGAL DESCRIPTION OF PROPERTY
EXHIBIT B
  RULES AND REGULATIONS
EXHIBIT C
  COMMENCEMENT LETTER
EXHIBIT D
  WORK LETTER
EXHIBIT E
  PARKING AGREEMENT
EXHIBIT F
  SIGNAGE
RIDER NO. 1
  OPTION TO EXTEND
RIDER NO. 2
  PREFERENTIAL RIGHT TO LEASE

 



--------------------------------------------------------------------------------



 



OFFICE LEASE

     This Office Lease (this “Lease”) is entered into by and between CRESCENT
REAL ESTATE FUNDING VIII, L.P., a Delaware limited partnership (“Landlord”), and
GAINSCO, INC., a Texas corporation (“Tenant”), and shall be effective as of the
date set forth below Landlord’s signature (the “Effective Date”).

1. Basic Lease Information. The key business terms used in this Lease are
defined as follows:

     A. “Building” shall mean the building located at 3333 Lee Parkway, Dallas,
Texas 75219.

     B. “Rentable Square Footage of the Building” is agreed and stipulated to be
233,543 square feet.

     C. “Premises” shall mean the area shown on Exhibit A-1 to this Lease. The
Premises are located on the 12th floor and known as suite number 1200. The
“Rentable Square Footage of the Premises” is deemed to be 20,585 square feet. If
the Premises include one or more floors in their entirety, all corridors and
restroom facilities located on such full floor(s) shall be considered part of
the Premises. Landlord and Tenant stipulate and agree that the Rentable Square
Footage of the Building and the Rentable Square Footage of the Premises are
correct and shall not be remeasured.

     D. “Base Rent”:

                                                      Annual Rate     Monthly  
    Period             Per Square Foot     Base Rent  
CD
  through       8/31/06     $ 17.00     $ 17,330.08 *
9/01/06
  through       ED     $ 17.00     $ 29,162.08  



--------------------------------------------------------------------------------

*calculated on 12,233 rsf
Base Rent on 8,352 rsf is abated

     
CD = Commencement Date
  ED = Expiration Date

     E. “Tenant’s Pro Rata Share” is equal to the Rentable Square Footage of the
Premises divided by the Rentable Square Footage of the Building.

     F. “Base Year” for Operating Expenses: 2005.

     G. “Term”: The period of approximately 120 months starting on the
Commencement Date, subject to the provisions of Article 3.

     H. “Estimated Commencement Date”: August 1, 2005, subject to adjustment, if
any, as provided in Section 3.A and the Work Letter, if any.

     I. “Security Deposit”: $0.00.

     J. “Guarantor(s)”: N/A

1



--------------------------------------------------------------------------------



 



     K. “Notice Addresses”:

     Tenant: On or after the Commencement Date, notices shall be sent to Tenant
at the Premises1. Prior to the Commencement Date, notices shall be sent to
Tenant at the following address:

         
1445 Ross Avenue
  with a copy to:    
Suite 5300
  1445 Ross Avenue    
Dallas, Texas 75202
  Suite 5300    
Attn: Glenn W. Anderson
  Dallas, Texas 75202    
Phone #: (214) 647-0415
  Attn: John Daniels    
Fax #:                                         
  Phone #: (214) 647-0415    

  Fax #:                                             
 
       
Landlord:
  With a copy to:    
 
       
3333 Lee Parkway
  777 Main Street   200 Crescent Court, Suite 250
Suite 100
  Suite 2100   Dallas, Texas 75201
Dallas, Texas 75219
  Fort Worth, Texas 76102   Attn: Senior Vice President
Attn: Property Manager
  Attn: Legal Department   Asset Management and Leasing
Phone #: (214) 559-2424
  Phone #: (817) 321-2100   Phone #: (214) 880-4545
Fax #: (214) 559-2266
  Fax #: (817) 321-2000   Fax #: (214) 880-4547

     Rent (defined in Section 4.A) is payable to the order of Crescent Real
Estate Funding VIII, L.P. at the following address: P.O. Box 844255, Dallas,
Texas 75284-4255 or by wire transfer to Bank of America, Dallas, Texas, ABA
#111-0000-25, for further credit to Crescent Real Estate Funding VIII, L.P.,
Account #479-584-8612, Reference: Gainsco, Inc./3333 Lee Parkway.

     L. “Business Day(s)” are Monday through Friday of each week, exclusive of
New Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, the
day after Thanksgiving and Christmas Day (“Holidays”). Landlord may designate
additional Holidays, provided that the additional Holidays are commonly
recognized by other office buildings in the area where the Building is located.

     M. “Law(s)” means all applicable statutes, codes, ordinances, orders, rules
and regulations of any municipal or governmental entity, now or hereafter
adopted, including the Americans with Disabilities Act and any other law
pertaining to disabilities and architectural barriers (collectively, “ADA”), and
all laws pertaining to the environment, including the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, 42 U.S.C.
§9601 et. seq. (“CERCLA”).

     N. “Normal Business Hours” for the Building are 7:00 A.M. to 7:00 P.M. on
Business Days and 8:00 A.M. to 2:00 P.M. on Saturdays, exclusive of Holidays.

2. Lease Grant. Landlord leases the Premises to Tenant and Tenant leases the
Premises from Landlord, together with the right in common with others to use any
portions of the Property (defined below) that are designated by Landlord for the
common use of tenants and others, such as sidewalks, common corridors, vending
areas, lobby areas and, with respect to multi-tenant floors, restrooms and
elevator foyers (the “Common Areas”). “Property” means the Building and the
parcel(s) of land on which it is located as more fully described on Exhibit A-2,
together with all other buildings and improvements located thereon; and the
Building garage(s) and other improvements serving the Building, if any, and the
parcel(s) of land on which they are located.

3. Term; Adjustment of Commencement Date; Possession.

     A. Term. This Lease shall govern the relationship between Landlord and
Tenant with respect to the Premises from the Effective Date through the last day
of the Term specified in Section 1.G (the “Expiration Date”), unless terminated
early in accordance with this Lease. The Term of this Lease (as specified in
Section 1.G) shall commence on the “Commencement Date”, which shall be the
earlier of (1) the date on which the Landlord Work (defined below) is
Substantially Complete, as determined pursuant to Paragraph 4(c) of the Work
Letter (defined below), or (2) the date on which the Landlord Work would have
been Substantially Complete but for Tenant Delay, as such term is defined in
Paragraph 4(c) of the Work Letter, or (3) the date Tenant takes possession of
any part of the Premises



--------------------------------------------------------------------------------

1 Attention: Glenn W. Anderson with a copy to the attention of John Daniels at
the Premises

2



--------------------------------------------------------------------------------



 



for purposes of conducting business. 2 If Landlord is delayed in delivering
possession of the Premises or any other space due to any reason, including
Landlord’s failure to Substantially Complete the Landlord Work by the Estimated
Commencement Date, the holdover or unlawful possession of such space by any
third party, or for any other reason, such delay shall not be a default by
Landlord, render this Lease void or voidable, or otherwise render Landlord
liable for damages. Promptly after the determination of the Commencement Date,
Landlord and Tenant shall enter into a commencement letter agreement
substantially in the form attached as Exhibit C. Notwithstanding any other
provision of this Lease to the contrary, if the Expiration Date would otherwise
occur on a date other than the last day of a calendar month, then the Expiration
Date shall be automatically extended to the last day of such calendar month.
“Landlord Work” means the work, if any, that Landlord is obligated to perform in
the Premises pursuant to a separate work letter agreement (the “Work Letter”),
if any, attached as Exhibit D. If a Work Letter is not attached to this Lease or
if an attached Work Letter does not require Landlord to perform any work, the
occurrence of the Commencement Date shall not be conditioned upon the
performance of work by Landlord.

     B. Acceptance of Premises. The Premises are accepted by Tenant in “as is”
condition and configuration subject to (1) any Landlord obligation to perform
Landlord Work, (2) Landlord’s repair obligations under Section 9.B, and (3) any
latent defects (of which Tenant notifies Landlord within one year after the
Commencement Date) in the Premises or the Landlord Work. By taking possession of
the Premises, Tenant agrees that the Premises are in good order and satisfactory
condition and agrees that3 there are no representations or warranties, express
or implied, by Landlord regarding the condition of the Premises or the Building.

     C. Possession of Premises Prior to Commencement Date. Tenant shall not take
possession of the Premises prior to the Commencement Date except with the prior
written consent of Landlord. If Tenant takes possession of the Premises or
commences business activities at the Premises before the Commencement Date with
Landlord’s permission, such possession and occupancy shall be subject to the
terms and conditions of this Lease and Tenant shall pay Rent (defined in
Section 4.A) to Landlord for each day of possession before the Commencement
Date. However, except for the cost of services requested by Tenant (e.g.,
freight elevator usage), Tenant shall not be required to pay Base Rent and
Tenant’s Pro Rata Share of Excess Operating Expenses and Tenant’s Pro Rata Share
of electrical and other costs under Section 4.H for any days of possession
before the Commencement Date during which Tenant, with the written consent of
Landlord, is in possession of the Premises for the sole purpose of performing
improvements or installing furniture, equipment or other personal property.4

4. Rent.

     A. Payments. As consideration for this Lease, commencing on the
Commencement Date, Tenant shall pay Landlord, without any demand, setoff or
deduction, the total amount of Base Rent,



--------------------------------------------------------------------------------

2 Notwithstanding anything to the contrary in the foregoing, if the Landlord
Work is Substantially Complete prior to the Estimated Commencement Date, Tenant
may elect, by delivering written notice to Landlord, not to accept possession of
the Premises earlier than the Estimated Commencement Date, in which event the
Commencement Date shall be the Estimated Commencement Date.

3 ,EXCEPT FOR ANY REMAINING PUNCHLIST ITEMS RELATED TO THE LANDLORD WORK,

4 D. Early Termination. Tenant shall have the option to terminate this Lease at
the end of the sixtieth (60th) full calendar month of the Term (the “Termination
Date”), provided Tenant gives notice thereof (the “Termination Notice”) to
Landlord not less than nine (9) months prior to the Termination Date, and
provided Tenant is not in default under the Lease at the time of the giving of
such notice nor on the Termination Date. Notwithstanding anything to the
contrary contained in the immediately preceding sentence, in the event Tenant is
in default under the Lease on the Termination Date, Landlord shall notify Tenant
in writing of such default, and the Termination Date shall be extended by an
amount of time equal to the cure period applicable to the default. In the event
Tenant fails to cure such default during the applicable cure period, this
termination option shall be null and void and the Lease shall continue in full
force and effect as if Tenant had not delivered the Termination Notice to
Landlord. In the event Tenant cures such default during the applicable cure
period, the Lease shall terminate on the Termination Date, as extended pursuant
to the provisions of this Section 3.D. Additionally, Tenant’s right to terminate
hereunder is conditioned upon the payment in full by Tenant on or before the
Termination Date, of (1) all Rent through and including the Termination Date,
(2) the cash sum equal to four (4) times the Base Rent payable for the month
immediately preceding the Termination Date, and (3) the unamortized cost (using
an amortization rate of 10%) of all tenant improvement allowances and leasing
commissions actually paid or provided by Landlord in connection with the Lease
(collectively, the “Termination Payment”). Upon written request by Tenant,
Landlord shall provide to Tenant, Landlord’s then-current calculation of all of
such unamortized costs together with supporting documentation. After Landlord’s
receipt of the full Termination Payment, and so long as Tenant has surrendered
the Premises in the condition required under this Lease, neither party shall
have any rights, liabilities or obligations under this Lease for the period
accruing after the Termination Date, except those which, by the provisions of
this Lease, expressly survive the termination of this Lease.

3



--------------------------------------------------------------------------------



 



Tenant’s Pro Rata Share of Excess Operating Expenses (defined in Section 4.B)
and any and all other sums payable by Tenant under this Lease (all of which are
sometimes collectively referred to as “Rent”). Tenant shall pay and be liable
for all rental, sales and use taxes (but excluding income taxes), if any,
imposed upon or measured by Rent under applicable Law. Base Rent and Tenant’s
Pro Rata Share of Excess Operating Expenses shall be due and payable in advance
on the first day of each calendar month without notice or demand, provided that
the installment of Base Rent for the first full calendar month of the Term shall
be payable upon the execution of this Lease by Tenant. All other items of Rent
shall be due and payable by Tenant on or before 30 days after billing by
Landlord. All payments of Rent shall be by good and sufficient check or by other
means (such as automatic debit or electronic transfer) acceptable to Landlord.
If the Term commences on a day other than the first day of a calendar month, the
monthly Base Rent and Tenant’s Pro Rata Share of any Excess Operating Expenses
for the month shall be prorated on a daily basis based on a 360 day calendar
year. Landlord’s acceptance of less than the correct amount of Rent shall be
considered a payment on account of the earliest Rent due. No endorsement or
statement on a check or letter accompanying a check or payment shall be
considered an accord and satisfaction, and either party may accept such check or
payment without such acceptance being considered a waiver of any rights such
party may have under this Lease or applicable Law. Tenant’s covenant to pay Rent
is independent of every other covenant in this Lease.

     B. Excess Operating Expenses. Tenant shall pay Tenant’s Pro Rata Share of
the amount, if any, by which Operating Expenses (defined in Section 4.D) for
each calendar year during the Term exceeds Operating Expenses for the Base Year
(the “Excess Operating Expenses”). 5 If Operating Expenses in any calendar year
decrease below the amount of Operating Expenses for the Base Year, Tenant’s Pro
Rata Share of Operating Expenses for that calendar year shall be $0. In no event
shall Base Rent be reduced if Operating Expenses for any calendar year are less
than Operating Expenses for the Base Year. No later than January 1 of each
calendar year, Landlord shall provide Tenant with a good faith estimate of the
Excess Operating Expenses for such calendar year during the Term. On or before
the first day of each month, Tenant shall pay to Landlord a monthly installment
equal to one-twelfth of Tenant’s Pro Rata Share of Landlord’s estimate of the
Excess Operating Expenses. If Landlord determines that its good faith estimate
of the Excess Operating Expenses was incorrect, Landlord may provide Tenant with
a revised estimate. After its receipt of the revised estimate, Tenant’s monthly
payments shall be based upon the revised estimate. If Landlord does not provide
Tenant with an estimate of the Excess Operating Expenses by January 1 of a
calendar year, Tenant shall continue to pay monthly installments based on the
most recent estimate(s) until Landlord provides Tenant with the new estimate.
Upon delivery of the new estimate, an adjustment shall be made for any month for
which Tenant paid monthly installments based on the same year’s prior incorrect
estimate(s). Tenant shall pay Landlord the amount of any underpayment within
30 days after receipt of the new estimate. Any overpayment shall be credited
against the next sums due and owing by Tenant or, if no further Rent is due,
refunded directly to Tenant within 30 days of determination. The obligation of
Tenant to pay for Excess Operating Expenses as provided herein shall survive the
expiration or earlier termination of this Lease.

     C. Reconciliation of Operating Expenses. Within 120 days after the end of
each calendar year or as soon thereafter as is practicable, Landlord shall
furnish Tenant with a statement of the actual Operating Expenses and Excess
Operating Expenses for such calendar year. If the most recent estimated Excess
Operating Expenses paid by Tenant for such calendar year are more than the
actual Excess Operating Expenses for such calendar year, Landlord shall apply
any overpayment by Tenant against Rent due or next becoming due; provided, if
the Term expires before the determination of the overpayment, Landlord shall,
within 30 days of determination, refund any overpayment to Tenant after first
deducting the amount of Rent due. If the most recent estimated Excess Operating
Expenses paid by Tenant for the prior calendar year are less than the actual
Excess Operating Expenses for such year, Tenant shall pay Landlord, within
30 days after its receipt of the statement of Operating Expenses, any
underpayment for the prior calendar year.

     D. Operating Expenses Defined. “Operating Expenses” means all costs and
expenses incurred or accrued in each calendar year in connection with the
ownership, operation, maintenance,



--------------------------------------------------------------------------------

5 Notwithstanding the foregoing, Tenant’s Pro Rata Share of Controllable
Expenses (defined below) shall not increase by more than 8% (compounded
annually) over Tenant’s Pro Rata Share of Controllable Expenses in the Base
Year. However, any increases in Excess Operating Expenses not recovered by
Landlord due to the foregoing limitation shall be carried forward into all
succeeding calendar years during the Term (subject to the foregoing limitation)
until fully recouped by Landlord. The term “Controllable Expenses” means all
Operating Expenses excluding expenses relating to the cost of utilities,
insurance, real estate taxes and other uncontrollable expenses.

4



--------------------------------------------------------------------------------



 



management, repair and protection of the Property which are directly
attributable or reasonably allocable to the Building, including Landlord’s
personal property used in connection with the Property and including all costs
and expenditures relating to the following:



  (1)   Operation, maintenance, repair and replacements of any part of the
Property, including the mechanical, electrical, plumbing, HVAC, vertical
transportation, fire prevention and warning and security systems; materials and
supplies (such as light bulbs and ballasts); equipment and tools; floor, wall
and window coverings; personal property; required or beneficial easements; and
related service agreements and rental expenses.     (2)   Administrative and
management fees, including accounting, information and professional services
(except for negotiations and disputes with specific tenants not affecting other
parties)6; management office(s); and wages, salaries, benefits, reimbursable
expenses and taxes (or allocations thereof) for full and part time personnel
involved in operation, maintenance and management7.     (3)   Janitorial
service; window cleaning; waste disposal; gas, water and sewer and other utility
charges (including add-ons); and landscaping, including all applicable tools and
supplies.     (4)   Property, liability and other insurance coverages carried by
Landlord, including deductibles and risk retention programs and an allocation of
a portion of the cost of blanket insurance policies maintained by Landlord
and/or its affiliates.     (5)   Real estate taxes, assessments, business taxes,
excises, association dues, fees, levies, charges and other taxes of every kind
and nature whatsoever, general and special, extraordinary and ordinary, foreseen
and unforeseen, including interest on installment payments, which may be levied
or assessed against or arise in connection with ownership, use, occupancy,
rental, operation or possession of the Property (including personal property
taxes for property that is owned by Landlord and used in connection with the
operation, maintenance and repair of the Property), or substituted, in whole or
in part, for a tax previously in existence by any taxing authority, or assessed
in lieu of a tax increase, or paid as rent under any ground lease. Real estate
taxes do not include8 Landlord’s income, franchise or estate taxes (except to
the extent such excluded taxes are assessed in lieu of taxes included above).  
  (6)   Compliance with Laws, including license, permit and inspection fees (but
not in duplication of capital expenditures amortized as provided in Section
4.D(9))9; and all expenses and fees, including attorneys’ fees and court or
other venue of dispute resolution costs, incurred in negotiating or contesting
real estate taxes or the validity and/or applicability of any governmental
enactments which may affect Operating Expenses; provided Landlord shall credit
against Operating Expenses any refunds received from such negotiations or
contests to the extent originally included in Operating Expenses (less
Landlord’s costs).     (7)   Security services, to the extent provided or
contracted for by Landlord.     (8)   Goods and services purchased from
Landlord’s subsidiaries and affiliates to the extent the cost of same is
generally consistent with rates charged by unaffiliated third parties for
similar goods and services.



--------------------------------------------------------------------------------

6 , provided that the management fee shall not exceed 4% of gross revenues for
the Property

7 at or below the level of regional property manager and regional asset manager

8 (A) any penalties and interest incurred because of the delinquency by Landlord
in timely paying such taxes (unless such penalties and interest are incurred as
a result of Tenant’s failure to timely pay its portion of such taxes or as a
result of Landlord’s contesting such taxes in good faith), and (B)

9 (only to the extent that such compliance relates to Laws which are amended,
become effective, or are interpreted or enforced differently, after the date of
this Lease)

5



--------------------------------------------------------------------------------



 



  (9)   Amortization of capital expenditures incurred: (A) to conform with
Laws10; (B) to provide or maintain building standards (other than building
standard tenant improvements); or (C) with the intention of promoting safety or
reducing or controlling increases in Operating Expenses, such as lighting
retrofit and installation of energy management systems. Such expenditures shall
be amortized uniformly over a reasonable period of time determined by Landlord,
together with interest on the unamortized balance at the Prime Rate (defined in
Section 19.A(6)) (as of the date incurred) plus 2%.

     E. Exclusions from Operating Expenses. Operating Expenses exclude the
following expenditures:



  (1)   Leasing commissions, attorneys’ fees and other expenses related to
leasing tenant space and constructing improvements for the sole benefit of an
individual tenant.     (2)   Goods and services furnished to an individual
tenant of the Building which are above building standard and which are
separately reimbursable directly to Landlord in addition to Excess Operating
Expenses.     (3)   Repairs, replacements and general maintenance paid by
insurance proceeds or condemnation proceeds.     (4)   Except as provided in
Section 4.D(9), depreciation, amortization, interest payments on any
encumbrances on the Building and the cost of capital improvements or additions.
    (5)   Costs of installing any specialty service, such as an observatory,
broadcasting facility, luncheon club, or athletic or recreational club.    
(6)   Expenses for repairs or maintenance related to the Property which have
been reimbursed to Landlord pursuant to warranties or service contracts.    
(7)   Compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord which customarily sell products or services to
the public, including tenants of the Building.     (8)   Costs (other than
maintenance costs) of any art work (such as sculptures or paintings) used to
decorate the Building.     (9)   Principal payments on indebtedness secured by
liens against the Building, or costs of refinancing such indebtedness.    
(10)   Electrical service costs paid separately pursuant to Section 4.H.    
11     



--------------------------------------------------------------------------------

10 which are amended, become effective, or are interpreted or enforced
differently, after the date of this Lease; provided, however, all capital
expenditures made in order to conform to or comply with ADA shall be included in
Operating Expenses other than ADA compliance work performed as part of the
Landlord Work described in the Work Letter.



11 (11)    Salaries of officers and executives of Landlord, except as included
in Section 4.D(2).   (12)   Interest and penalties due to late payment of any
amounts owed by Landlord, except such as may be incurred as a result of Tenant’s
failure to timely pay its portion of such amounts or as a result of Landlord’s
contesting such amounts in good faith.   (13)   Legal, auditing, consulting and
professional fees paid or incurred in connection with negotiations for
financings, refinancings or sales of the Property.   (14)   Costs relating to
disputes between Landlord and a specific tenant of the Building.   (15)   Costs
incurred as a result of an intentional tort by Landlord or its agents.   (16)  
Costs, penalties and fines incurred due to the violation by Landlord or any
other tenant of the Building of Laws, or the terms and conditions of any lease
pertaining to the Building, except such as may be incurred by Landlord in
contesting in good faith the alleged violation.

6



--------------------------------------------------------------------------------



 



     F. Proration of Operating Expenses; Adjustments. If Landlord incurs
Operating Expenses for the Property together with one or more other buildings or
properties, whether pursuant to a reciprocal easement agreement, common area
agreement or otherwise, the shared costs and expenses shall be equitably
prorated and apportioned by Landlord between the Property and the other
buildings or properties. If the Building is not 100% occupied during any
calendar year or partial calendar year or if Landlord is not supplying services
to 100% of the total Rentable Square Footage of the Building at any time during
a calendar year or partial calendar year, Operating Expenses shall be determined
as if the Building had been 100% occupied and Landlord had been supplying
services to 100% of the Rentable Square Footage of the Building during that
calendar year. If Tenant pays for its Pro Rata Share of Operating Expenses based
on increases over a “Base Year” and Operating Expenses for a calendar year are
determined as provided in the prior sentence, Operating Expenses for the Base
Year shall also be determined as if the Building had been 100% occupied and
Landlord had been supplying services to 100% of the Rentable Square Footage of
the Building. The extrapolation of Operating Expenses under this Section shall
be performed by Landlord by adjusting the cost of those components of Operating
Expenses that are impacted by changes in the occupancy of the Building.

     G. Audit Rights. Within 60 days (the “Audit Election Period”) after
Landlord furnishes its statement of actual Operating Expenses for any calendar
year (including the Base Year), Tenant may, at its expense during Landlord’s
normal business hours, elect to audit Landlord’s Operating Expenses for such
calendar year only, subject to the following conditions: (1) there is no uncured
event of default under this Lease; (2) the audit shall be prepared by an
independent certified public accounting firm of recognized national standing;
(3) in no event shall any audit be performed by a firm retained on a
“contingency fee” basis; (4) the audit shall commence within 30 days after
Landlord makes Landlord’s books and records available to Tenant’s auditor and
shall conclude within 60 days after commencement; (5) the audit shall be
conducted where Landlord maintains its books and records and shall not
unreasonably interfere with the conduct of Landlord’s business; (6) Tenant and
its accounting firm shall treat any audit in a confidential manner and shall
each execute Landlord’s confidentiality agreement for Landlord’s benefit prior
to commencing the audit; and (7) the accounting firm’s audit report shall, at no
charge to Landlord, be submitted in draft form for Landlord’s review and comment
before the final approved audit report is delivered to Landlord, and any
reasonable comments by Landlord shall be incorporated into the final audit
report. Notwithstanding the foregoing, Tenant shall have no right to conduct an
audit if Landlord furnishes to Tenant an audit report for the calendar year in
question prepared by an independent certified public accounting firm of
recognized national standing (whether originally prepared for Landlord or
another party). This paragraph shall not be construed to limit, suspend, or
abate Tenant’s obligation to pay Rent when due, including estimated Excess
Operating Expenses. Landlord shall credit any overpayment determined by the
final approved audit report against the next Rent due and owing by Tenant or, if
no further Rent is due, refund such overpayment directly to Tenant within
30 days of determination. Likewise, Tenant shall pay Landlord any underpayment
determined by the final approved audit report within 30 days of determination.
The foregoing obligations shall survive the Expiration Date. If Tenant does not
give written notice of its election to audit Landlord’s Operating Expenses
during the Audit Election Period, Landlord’s Operating Expenses for the
applicable calendar year shall be deemed approved for all purposes, and Tenant
shall have no further right to review or contest the same.12

     H. Electrical Costs. In addition to the Excess Operating Expenses, and as a
separate obligation, Tenant shall pay Landlord Tenant’s Pro Rata Share of the
following costs incurred by Landlord which are directly attributable or
reasonably allocable to the Building: (1) electrical services used in the
operation, maintenance and use of the Property; (2) sales, use, excise and other
taxes assessed by governmental authorities on electrical services supplied to
the Property; and (3) other costs of providing electrical services to the
Property. Tenant shall, with each monthly payment of Base Rent,



--------------------------------------------------------------------------------



(17)   Costs relating to or arising, directly or indirectly, from the handling,
removal, treatment, disposal or replacement of Hazardous Materials in the
Property, which were not caused by the actions of Tenant, its agents, employees,
contractors, subtenants, assignees or invitees.

12 If the audit proves that Landlord’s calculation of Operating Expenses and
electrical costs for the calendar year under inspection was overstated by more
than five percent (5%), then, after verification, Landlord shall pay Tenant’s
actual reasonable out-of-pocket audit and inspection fees applicable to the
review of said calendar year statement within thirty (30) days after receipt of
Tenant’s invoice therefor.

7



--------------------------------------------------------------------------------



 



pay Landlord’s estimate of Tenant’s Pro Rata Share of such electrical service
costs in the same manner as provided for Operating Expenses in Section 4.B13.

     5. Tenant’s Use of Premises.

     A. Permitted Uses. The Premises shall be used only for general office use
(the “Permitted Use”) and for no other use whatsoever. Tenant shall not use or
permit the use of the Premises for any purpose which is illegal, creates
obnoxious odors (including tobacco smoke), noises or vibrations, is dangerous to
persons or property, could increase Landlord’s insurance costs, or which, in
Landlord’s reasonable opinion, unreasonably disturbs any other tenants of the
Building or interferes with the operation of the Building. Except as provided
below, the following uses are expressly prohibited in the Premises: schools,
government offices or agencies; personnel agencies; collection agencies; credit
unions; data processing, telemarketing or reservation centers; medical treatment
and health care; radio, television or other telecommunications broadcasting;
restaurants and other retail; customer service offices of a public utility
company; or any other purpose which would, in Landlord’s reasonable opinion,
impair the reputation or quality of the Building, overburden any of the Building
systems, Common Areas or parking facilities (including any use which would
create a population density in the Premises which is in excess of the density
which is standard for the Building), impair Landlord’s efforts to lease space or
otherwise interfere with the operation of the Property. Notwithstanding the
foregoing, the following ancillary uses are permitted in the Premises only so
long as they do not, in the aggregate, occupy more than 10% of the Rentable
Square Footage of the Premises or any single floor (whichever is less): (A) the
following services provided by Tenant exclusively to its employees: schools,
training and other educational services; credit unions; and similar employee
services; and (B) the following services directly and exclusively supporting
Tenant’s business: telemarketing; reservations; storage; data processing; debt
collection; and similar support services.

     B. Compliance with Laws. Tenant shall comply with all Laws regarding the
operation of Tenant’s business and the use, condition, configuration and
occupancy of the Premises and the use of the Common Areas. Tenant, within
10 days after receipt, shall provide Landlord with copies of any notices Tenant
receives regarding a violation or alleged or potential violation of any Laws.
Tenant shall comply with the rules and regulations of the Building attached as
Exhibit B and such other reasonable rules and regulations (or modifications
thereto) adopted by Landlord from time to time. Such rules and regulations will
be applied in an equitable manner as determined by Landlord. Tenant shall also
cause its agents, contractors, subcontractors, employees, customers, and
subtenants to comply with all rules and regulations.

     C. Tenant’s Security. Tenant shall (1) lock the doors to the Premises and
take other reasonable steps to secure the Premises and the personal property of
all Tenant Parties (defined in Section 13.A) and any of Tenant’s transferees,
contractors or licensees in the Common Areas and parking facilities of the
Building and Property, from unlawful intrusion, theft, fire and other hazards;
(2) keep and maintain in good working order all security devices installed in
the Premises by or for the benefit of Tenant (such as locks, smoke detectors and
burglar alarms); and (3) cooperate with Landlord and other tenants in the
Building on security matters. Tenant acknowledges that any security measures
employed by Landlord are for Landlord’s own protection; that Landlord is not a
guarantor of the security or safety of the Tenant Parties or their property; and
that such security matters are the responsibility of Tenant and the local law
enforcement authorities.

6. Security Deposit. 14 Landlord may, from time to time while an event of
default remains uncured, without prejudice to any other remedy, use all or a
portion of the Security Deposit to satisfy past due Rent or to cure any uncured
default by Tenant. If Landlord uses the Security Deposit, Tenant shall on demand
restore the Security Deposit to its original amount. Provided that Tenant has
performed all of its obligations hereunder, Landlord shall return any unapplied
portion of the Security Deposit to



--------------------------------------------------------------------------------

13 , C, and F. Any reference in this paragraph to Section 4.F shall not apply to
the gross-up provision described in Section 4.F. Electrical service costs
charged to Tenant shall not be grossed up, but will instead be charged based on
the method described in this Section 4.H. Tenant’s Pro Rata Share of electrical
service costs shall be calculated by excluding from the costs described above in
this Section 4.H any services furnished to an individual tenant of the Building
which are above building standard and which are separately reimbursable directly
to Landlord.

14 The parties have agreed that no Security Deposit will be required of Tenant
at the outset of this Lease. However, if Tenant is thirty (30) days late paying
monthly rentals more than two (2) times in any twelve (12) month period, then
upon written demand by Landlord, a Security Deposit in an amount equal to one
monthly rental payment shall be delivered by Tenant to Landlord and retained by
Landlord for the remainder of the Term.

8



--------------------------------------------------------------------------------



 



Tenant within 30 days after the later to occur of: (A) the determination of
Tenant’s Pro Rata Share of any Excess Operating Expenses for the final year of
the Term; (B) the date Tenant surrenders possession of the Premises to Landlord
in accordance with this Lease; or (C) the Expiration Date. If Landlord transfers
its interest in the Premises, Landlord shall assign the Security Deposit to the
transferee and, following the assignment, Landlord shall have no further
liability for the return of the Security Deposit. Landlord shall not be required
to keep the Security Deposit separate from its other accounts.

7. Services to be Furnished by Landlord.

     A. Standard Services. Landlord agrees to furnish Tenant with the following
services during the Term:



  (1)   Water service for use in the lavatories on each floor on which the
Premises are located.     (2)   Heat and air conditioning in season during
Normal Business Hours, at such temperatures and in such amounts as required by
governmental authority or as Landlord 15determines are standard for the
Building. Tenant, upon such notice as is reasonably required by Landlord, and
subject to the capacity of the Building systems, may request HVAC service during
hours other than Normal Business Hours. Tenant shall pay Landlord the standard
charge for the additional service as determined by Landlord from time to time.  
  (3)   Maintenance and repair of the Property as described in Section 9.B.    
(4)   Janitorial service five days per week (excluding Holidays), as determined
by Landlord. If Tenant’s use of the Premises, floor covering or other
improvements require special services in excess of the standard services for the
Building, Tenant shall pay the additional cost attributable to the special
services.     (5)   Elevator service, subject to proper authorization and
Landlord’s policies and procedures for use of the elevator(s) in the Building.  
  (6)   Exterior window washing at such intervals as determined by Landlord.    
(7)   Electricity to the Premises for general office use, in accordance with and
subject to the terms and conditions in Article 8.         16

     B. Service Interruptions. Landlord’s failure to furnish, or any
interruption or termination of, services due to the application of Laws, the
failure of any equipment, the performance of repairs, improvements or
alterations, or the occurrence of any other event or cause whether or not within
the reasonable control of Landlord (a “Service Failure”), shall not render
Landlord liable to Tenant, constitute a constructive eviction of Tenant, give
rise to an abatement of Rent, or relieve Tenant from the obligation to fulfill
any covenant or agreement. 17 In no event shall Landlord be liable to Tenant for
any loss or damage, including the theft of Tenant’s Property (defined in
Article 14), arising out of or in connection with the failure of any security
services, personnel or equipment.

     C. Third Party Services. If Tenant desires any service which Landlord has
not specifically agreed to provide in this Lease, such as private security
systems or telecommunications services serving the Premises, Tenant shall
procure such service directly from a reputable third party service provider
(“Provider”) for Tenant’s own account. Tenant shall require each Provider to
comply with the



--------------------------------------------------------------------------------

15 reasonably

16 (8) Subject to (a) the Building limited access system being operative,
(b) there being no Event of Default for which Tenant’s time to cure has elapsed,
and (c) events of Force Majeure, Tenant shall have the right of access to the
Premises twenty-four (24) hours per day, seven days per week during the Term of
this Lease.

17 Notwithstanding the foregoing, commencing on the 11th consecutive Business
Day of a Service Failure which is beyond the control of Landlord (unless the
Service Failure is caused by a fire or other casualty, in which event Section 16
controls), Tenant shall, as its sole remedy, be entitled to an equitable
diminution of Base Rent based upon the pro rata portion of the Premises which is
rendered unfit for occupancy for the Permitted Use, except to the extent such
Service Failure is caused by a Tenant Party. Commencing on the 6th consecutive
Business Day of any Service Failure within Landlord’s control, (unless the
Service Failure is caused by a fire or other casualty, in which event Section 16
controls), Tenant shall, as its sole remedy, be entitled to an equitable
diminution of Base Rent based upon the pro rata portion of the Premises which is
rendered unfit for occupancy for the Permitted Use, except to the extent such
Service Failure is caused by a Tenant Party.

9



--------------------------------------------------------------------------------



 



Building’s rules and regulations, all Laws, and Landlord’s reasonable policies
and practices for the Building. Tenant acknowledges Landlord’s current policy
that requires all Providers utilizing any area of the Building outside the
Premises to be approved by Landlord and to enter into a written agreement
acceptable to Landlord prior to gaining access to, or making any installations
in or through, such area. Accordingly, Tenant shall give Landlord written notice
sufficient for such purposes.

8. Use of Electrical Services by Tenant.

     A. Landlord’s Electrical Service. Landlord shall furnish building standard
electrical service to the Premises sufficient to operate customary lighting,
office machines and other equipment of similar low electrical consumption.
Landlord may, at any time and from time to time, calculate Tenant’s actual
electrical consumption in the Premises either by a survey conducted by a
reputable consultant selected by Landlord, or through separate meters installed,
maintained and read by Landlord, all at Tenant’s expense. The cost of any
electrical consumption in excess of that which Landlord determines is standard
for the Building 18shall be paid by Tenant in accordance with Section 8.D. The
furnishing of electrical services to the Premises shall be subject to the rules,
regulations and practices of the supplier of such electricity and of any
municipal or other governmental authority regulating the business of providing
electrical utility service. Landlord shall not be liable or responsible to
Tenant for any loss, damage or expense which Tenant may sustain or incur if
either the quantity or character of the electrical service is changed or is no
longer available or no longer suitable for Tenant’s requirements.

     B. Selection of Electrical Service Provider. Landlord reserves the right to
select the provider of electrical services to the Building and/or the Property.
To the fullest extent permitted by Law, Landlord shall have the continuing
right, upon 30 days written notice, to change such utility provider. All charges
and expenses incurred by Landlord due to any such changes in electrical
services, including maintenance, repairs, installation and related costs, shall
be included in the electrical services costs referenced in Section 4.H, unless
paid directly by Tenant.

     C. Submetering. Landlord shall have the continuing right, upon 30 days
written notice, to install a submeter for the Premises at Tenant’s expense19. If
submetering is installed for the Premises, Landlord may charge for Tenant’s
actual electrical consumption monthly in arrears at commercially reasonable
rates determined by Landlord (plus, to the fullest extent permitted by
applicable Laws, Landlord’s then quoted administrative fee for such
submetering), except as to electricity directly purchased by Tenant from third
party providers after obtaining Landlord’s consent to the same. Even if the
Premises are submetered, Tenant shall remain obligated to pay Tenant’s Pro Rata
Share of the cost of electrical services as provided in Section 4.H, except that
Tenant shall be entitled to a credit against electrical services costs equal to
that portion of the amounts actually paid by Tenant separately and directly to
Landlord which are attributable to building standard electrical services
submetered to the Premises.

     D. Excess Electrical Service. Tenant’s use of electrical service shall not
exceed, in voltage, rated capacity, use beyond Normal Business Hours or overall
load, that which Landlord deems to be standard for the Building20. If Tenant
requests permission to consume excess electrical service, Landlord may refuse to
consent or may condition consent upon conditions that Landlord reasonably elects
(including the installation of utility service upgrades, meters, submeters, air
handlers or cooling units). The costs of any approved additional consumption (to
the extent permitted by Law), installation and maintenance shall be paid by
Tenant.

9. Repairs and Alterations.

     A. Tenant’s Repair Obligations. Tenant shall, at its sole cost and expense,
promptly perform all maintenance and repairs to the Premises that are not
Landlord’s express responsibility under this Lease, and shall keep the Premises
in good condition and repair, ordinary wear and tear excepted.



--------------------------------------------------------------------------------

18 (which standard shall be set by comparison of the Tenant’s electrical
consumption with the electrical consumption of other general office use tenants
in the Building that do not have submeters)

19 , but only if Landlord is installing submeters for all tenants or has a
reasonable belief that Tenant’s electrical consumption is above Building
standard

20 (which standard shall be set by comparison of the Tenant’s overall usage,
voltage rated capacity, use beyond Normal Business Hours, and overall electrical
load with the overall usage, voltage rated capacity, use beyond Normal Business
Hours and overall electrical load of other general office use tenants in the
Building that do not have submeters)

10



--------------------------------------------------------------------------------



 



Tenant’s repair obligations include, without limitation, repairs to: (1) floor
covering and/or raised flooring; (2) interior partitions; (3) doors; (4) the
interior side of demising walls; (5) electronic, phone and data cabling and
related equipment (collectively, “Cable”) that is installed by or for the
benefit of Tenant and located in the Premises or other portions of the Building;
(6) supplemental air conditioning units, private showers and kitchens, including
hot water heaters, plumbing, dishwashers, ice machines and similar facilities
serving Tenant exclusively; (7) phone rooms used exclusively by Tenant;
(8) Alterations (defined below) performed by contractors retained by Tenant,
including related HVAC balancing; and (9) all of Tenant’s furnishings, trade
fixtures, equipment and inventory. Landlord reserves the right to perform any of
the foregoing maintenance or repair obligations or require that such obligations
be performed by a contractor approved by Landlord, all at Tenant’s expense. All
work shall be performed in accordance with the rules and procedures described in
Section 9.C below. If Tenant fails to make any repairs to the Premises for more
than 15 days after notice from Landlord (although notice shall not be required
if there is an emergency), Landlord may, in addition to any other remedy
available to Landlord, make the repairs, and Tenant shall pay the reasonable
cost of the repairs to Landlord within 30 days after receipt of an invoice,
together with an administrative charge in an amount equal to 15% of the cost of
the repairs.

     B. Landlord’s Repair Obligations. Landlord shall keep and maintain in good
repair and working order and make repairs to and perform maintenance upon:
(1) structural elements of the Building21; (2) standard mechanical (including
HVAC), electrical, plumbing and fire/life safety systems serving the Building
generally; (3) Common Areas; (4) the roof of the Building; (5) exterior windows
of the Building; and (6) elevators serving the Building. Landlord shall promptly
make repairs (taking into account the nature and urgency of the repair) for
which Landlord is responsible. If any of the foregoing maintenance or repair is
necessitated due to the acts or omissions of any Tenant Party (defined in
Section 13.A), 22Tenant shall pay the costs of such repairs or maintenance to
Landlord within 30 days after receipt of an invoice, together with an
administrative charge in an amount equal to 15% of the cost of the repairs.

     C. Alterations.



  (1)   When Consent Is Required. Tenant shall not make alterations, additions
or improvements to the Premises or install any Cable in the Premises or other
portions of the Building (collectively, “Alterations”) without first obtaining
the written consent of Landlord in each instance. However, Landlord’s consent
shall not be required for any Alteration that satisfies all of the following
criteria (a “Minor Alteration”): (a) is of a cosmetic nature such as painting,
wallpapering, hanging pictures and installing carpeting; (b) is not visible from
outside the Premises or Building; (c) will not affect the systems or structure
of the Building; and (d) does not require work to be performed inside the walls
or above the ceiling of the Premises.     (2)   Requirements For All
Alterations, Including Minor Alterations. Prior to starting work on any
Alteration, Tenant shall furnish to Landlord for review and approval: plans and
specifications; names of proposed contractors (provided that Landlord may
designate specific contractors with respect to Building systems); copies of
contracts; necessary permits and approvals; evidence of contractors’ and
subcontractors’ insurance; and Tenant’s security for performance of the
Alteration. Changes to the plans and specifications must also be submitted to
Landlord for its approval. Some of the foregoing requirements may be waived by
Landlord for the performance of specific Minor Alterations; provided that such
waiver is obtained in writing prior to the commencement of such Minor
Alterations. Landlord’s waiver on one occasion shall not waive Landlord’s right
to enforce such requirements on any other occasion. Alterations shall be
constructed in a good and workmanlike manner using materials of a quality that
is at least equal to the quality designated by Landlord as the minimum standard
for the Building. Landlord may designate reasonable rules, regulations and
procedures for the performance of Alterations in the Building and, to the extent
reasonably necessary to avoid disruption to the occupants of the Building, shall
have the right to designate the time when Alterations may be performed. Tenant
shall reimburse Landlord within 30 days after receipt of an invoice for
out-of-pocket sums paid by Landlord for third party examination



--------------------------------------------------------------------------------

21 and the Parking Facilities

22 except to the extent such repair or maintenance is covered by insurance,

11



--------------------------------------------------------------------------------



 



      of Tenant’s plans for Alterations. In addition, within 30 days after
receipt of an invoice from Landlord, Tenant shall pay to Landlord its
then-quoted standard fee for Landlord’s oversight and coordination of any
Alterations. Upon completion of the Alterations, Tenant shall furnish “as-built”
plans (which shall not be required for Minor Alterations), completion
affidavits, full and final waivers of liens, receipts and bills covering all
labor and materials. Tenant shall assure that the Alterations comply with all
insurance requirements and Laws.     (3)   Landlord’s Liability For Alterations.
Landlord’s approval of an Alteration shall not be a representation by Landlord
that the Alteration complies with applicable Laws or will be adequate for
Tenant’s use. Tenant acknowledges that Landlord is not an architect or engineer,
and that the Alterations will be designed and/or constructed using independent
architects, engineers and contractors. Accordingly, Landlord does not guarantee
or warrant that the applicable construction documents will comply with Laws or
be free from errors or omissions, nor that the Alterations will be free from
defects, and Landlord will have no liability therefor.

10. Entry by Landlord. Landlord, its agents, contractors and representatives may
enter the Premises to inspect or show the Premises, to clean and make repairs,
alterations or additions to the Premises, and to conduct or facilitate repairs,
alterations or additions to any portion of the Building, including other
tenants’ premises23. Except in emergencies or to provide janitorial and other
Building services after Normal Business Hours, Landlord shall provide Tenant
with reasonable prior notice of entry into the Premises, which may be given
orally. Landlord shall have the right to temporarily close all or a portion of
the Premises to perform repairs, alterations and additions, if reasonably
necessary for the protection and safety of Tenant and its employees. Except in
emergencies, Landlord will not close the Premises if the work can reasonably be
completed on weekends and after Normal Business Hours; provided, however, that
Landlord is not required to conduct work on weekends or after Normal Business
Hours if such work can be conducted without closing the Premises. Entry by
Landlord for any such purposes shall not constitute a constructive eviction or
entitle Tenant to an abatement or reduction of Rent.

11. Assignment and Subletting.

     A. Landlord’s Consent Required. Except in connection with a Permitted
Transfer (defined in Section 11.E), Tenant shall not assign, transfer or
encumber any interest in this Lease or sublease or allow any third party to use
any portion of the Premises (collectively or individually, a “Transfer”) without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld if Landlord does not elect to exercise its termination rights under
Section 11.B below. Without limitation, Tenant agrees that Landlord’s consent
shall not be considered unreasonably withheld if: (1) the proposed transferee’s
financial condition does not meet the criteria Landlord uses to select Building
tenants having similar leasehold obligations; (2) the proposed transferee is a
governmental organization or present occupant of the Building, or Landlord is
otherwise engaged in lease negotiations with the proposed transferee for other
premises in the Building; (3) any uncured event of default exists under this
Lease (or a condition exists which, with the passage of time or giving of
notice, would become an event of default); (4) any portion of the Building or
Premises would likely become subject to additional or different Laws as a
consequence of the proposed Transfer; (5) the proposed transferee’s use of the
Premises conflicts with the Permitted Use or any exclusive usage rights granted
to any other tenant in the Building; (6) the use, nature, business, activities
or reputation in the business community of the proposed transferee (or its
principals, employees or invitees) does not meet Landlord’s standards for
Building tenants; (7) either the Transfer or any consideration payable to
Landlord in connection therewith adversely affects the real estate investment
trust (or pension fund or other ownership vehicle) qualification tests
applicable to Landlord or its affiliates; or (8) the proposed transferee is or
has been involved in litigation with Landlord or any of its affiliates24. Tenant
shall not be entitled to receive monetary damages based upon a claim that
Landlord unreasonably withheld its consent to a proposed Transfer and Tenant’s
sole remedy shall be an action to enforce any such provision through specific
performance or declaratory judgment. Any attempted Transfer in violation of this
Article is voidable at Landlord’s option.



--------------------------------------------------------------------------------

23 provided, however, any such showing to prospective new tenants shall be
limited to showings during the last nine (9) months of the Lease Term.

24 during the two year period immediately preceding the Transfer.

12



--------------------------------------------------------------------------------



 



     B. Consent Parameters/Requirements. As part of Tenant’s request for, and as
a condition to, Landlord’s consent to a Transfer, Tenant shall provide Landlord
with financial statements for the proposed transferee, a complete copy
(unexecuted) of the proposed assignment or sublease and other contractual
documents, and such other information as Landlord may reasonably request.
Landlord shall then have the right (but not the obligation) to terminate this
Lease as of the effective date of Transfer with respect to the portion of the
Premises which Tenant desires to Transfer. In such event, the rent and other
charges payable shall be proportionately reduced. 25 Consent by Landlord to one
or more Transfer(s) shall not operate as a waiver of Landlord’s rights to
approve any subsequent Transfers. In no event shall any Transfer or Permitted
Transfer release or relieve Tenant from any obligation under this Lease, nor
shall the acceptance of Rent from any assignee, subtenant or occupant constitute
a waiver or release of Tenant from any of its obligations or liabilities under
this Lease. Tenant shall pay Landlord a review fee of $750 for Landlord’s review
of any Permitted Transfer or requested Transfer, provided if Landlord’s actual
reasonable costs and expenses (including reasonable attorney’s fees) exceed
$750, Tenant shall reimburse Landlord for its actual reasonable costs and
expenses in lieu of a fixed review fee.

     C. Payment to Landlord. If the aggregate consideration paid to Tenant for a
Transfer exceeds that payable by Tenant under this Lease (prorated according to
the transferred interest), Tenant shall pay Landlord 50% of such excess (after
deducting therefrom reasonable leasing commissions and reasonable costs of
tenant improvements paid to unaffiliated third parties in connection with the
Transfer, with proof of same provided to Landlord). Tenant shall pay Landlord
for Landlord’s share of any excess within 30 days after Tenant’s receipt of such
excess consideration. If any uncured event of default exists under this Lease
(or a condition exists which, with the passage of time or giving of notice,
would become an event of default), Landlord may require that all sublease
payments be made directly to Landlord, in which case Tenant shall receive a
credit against Rent in the amount of any payments received, but not to exceed
the amount payable by Tenant under this Lease.

     D. Change in Control of Tenant. Except for a Permitted Transfer, if Tenant
is a corporation, limited liability company, partnership, or similar entity, and
if the entity which owns or controls a majority of the voting shares/rights at
any time changes for any reason (including a merger, consolidation or
reorganization), such change of ownership or control shall constitute a
Transfer. The foregoing shall not apply so long as, both before and after the
Transfer, Tenant is an entity whose outstanding stock is listed on a recognized
security exchange, or if at least 80% of its voting stock is owned by another
entity, the voting stock of which is so listed; provided, however, that Tenant
shall give Landlord written notice at least 30 days prior to the effective date
of such change in ownership or control.

     E. No Consent Required. Tenant may assign its entire interest under this
Lease to an Affiliate (defined below) or to a successor to Tenant by purchase,
merger, consolidation or reorganization without the consent of Landlord,
provided that all of the following conditions are satisfied (a “Permitted
Transfer”): (1) no uncured event of default exists under this Lease;
(2) Tenant’s successor shall own all or substantially all of the assets of
Tenant; (3) the Affiliate or Tenant’s successor shall have a net worth which is
at least equal to the greater of Tenant’s net worth at the date of this Lease or
Tenant’s net worth as of the day prior to the proposed purchase, merger,
consolidation or reorganization; (4) no portion of the Building or Premises
would likely become subject to additional or different Laws as a consequence of
the proposed Transfer; (5) the Affiliate’s or Tenant’s successor’s use of the
Premises shall not conflict with the Permitted Use or any exclusive usage rights
granted to any other tenant in the Building; (6) neither the Transfer nor any
consideration payable to Landlord in connection therewith adversely affects the
real estate investment trust (or pension fund or other ownership vehicle)
qualification tests applicable to Landlord or its affiliates; (7) the Affiliate
or Tenant’s successor is not and has not been involved in litigation with
Landlord or any of its affiliates; and (8) Tenant shall give Landlord written
notice at least 30 days prior to the effective date of the proposed purchase,
merger, consolidation or reorganization. 26The term “Affiliate” means any person
or



--------------------------------------------------------------------------------

25 In the event Landlord elects to terminate this Lease pursuant to the right
granted in this Subparagraph 11(B), Landlord shall provide written notice to
Tenant of its election to terminate this Lease (“Landlord’s Termination
Notice”). Tenant shall then have the right to withdraw its request for
Landlord’s consent to the proposed Transfer (“Withdrawal Right”), provided
Tenant exercises such Withdrawal Right within 5 Business Days after receipt of
Landlord’s Termination Notice. If Tenant timely exercises its Withdrawal Right,
the Lease shall continue in full force and effect as if Tenant had not requested
Landlord’s consent to the proposed Transfer.

26 Tenant may assign its entire interest under this Lease to General Agents
Insurance Company of America, Inc., an Oklahoma corporation, or MGA Insurance
Company, Inc., a Texas corporation (either a “Proposed Assignee”) without the
consent of Landlord, provided conditions (1), (4), (5), (6), (7) and (8) of this
Subparagraph 11(E) are satisfied. Landlord

13



--------------------------------------------------------------------------------



 



entity controlling, controlled by or under common control with Tenant. Tenant’s
notice to Landlord shall include information and documentation showing that each
of the above conditions has been satisfied. If requested by Landlord, the
Affiliate or Tenant’s successor shall sign a commercially reasonable form of
assumption agreement.

12. Liens. Tenant shall not permit mechanic’s or other liens to be placed upon
the Property, Premises or Tenant’s leasehold interest in connection with any
work or service done or purportedly done by or for the benefit of Tenant. If a
lien is so placed, Tenant shall, within 27 days of notice from Landlord of the
filing of the lien, fully discharge the lien by settling the claim which
resulted in the lien or by bonding or insuring over the lien in the manner
prescribed by the applicable lien Law. If Tenant fails to discharge the lien,
then, in addition to any other right or remedy of Landlord, Landlord may bond or
insure over the lien or otherwise discharge the lien. Tenant shall, within
30 days after receipt of an invoice from Landlord, reimburse Landlord for any
amount paid by Landlord, including reasonable attorneys’ fees, to bond or insure
over the lien or discharge the lien.

13. Indemnity and Waiver of Claims.

     A. Tenant’s Indemnity. Subject to Article 15, Tenant shall hold Landlord,
its trustees, members, principals, beneficiaries, partners, officers, directors,
shareholders, employees, Mortgagee(s) (defined in Article 25) and agents
harmless from, and indemnify and defend such parties against, all liabilities,
obligations, damages, penalties, claims, actions, costs, charges and expenses,
including reasonable attorneys’ fees and other professional fees that may be
imposed upon, incurred by or asserted against any of such indemnified parties
that arise out of or in connection with any damage or injury (i) occurring in
the Premises, except to the extent caused by the negligence or willful
misconduct of Landlord or any of its employees, agents or contractors
(collectively, “Landlord Parties”); or (ii) occurring elsewhere in the Building
or on the Property to the extent caused by the negligence or willful misconduct
of Tenant or any assignees, subtenants and licensees claiming by, through or
under Tenant, or any of their respective agents, contractors, employees and
invitees (collectively, “Tenant Parties”).

     B. Landlord’s Indemnity. Subject to Articles 15 and 20, Landlord shall hold
Tenant, its trustees, members, principals, beneficiaries, partners, officers,
directors, shareholders, employees and agents harmless from, and indemnify and
defend such parties against, all liabilities, obligations, damages, penalties,
claims, actions, costs, charges and expenses, including reasonable attorneys’
fees and other professional fees, which may be imposed upon, incurred by or
asserted against any of such indemnified parties that arise out of or in
connection with any damage or injury occurring in the Premises or the Building
or on the Property to the extent caused by the negligence or willful misconduct
of any of the Landlord Parties.

14. Insurance.

     A. Tenant’s Insurance. Tenant shall maintain the following insurance
(“Tenant’s Insurance”), at its sole cost and expense: (1) commercial general
liability insurance applicable to the Premises and its appurtenances providing,
on an occurrence basis, a minimum combined single limit of 28 (coverage in
excess of $1,000,000 may be provided by way of an umbrella/excess liability
policy); (2) causes of loss-special form (formerly “all risk”) property
insurance, covering all above building standard leasehold improvements and
Tenant’s trade fixtures, equipment, furniture and other personal property within
the Premises (“Tenant’s Property”) in the amount of the full replacement cost
thereof; (3) business income (formerly “business interruption”) insurance
written on an actual loss sustained form or with sufficient limits to address
reasonably anticipated business interruption losses; (4) business automobile
liability insurance to cover all owned, hired and nonowned automobiles owned or
operated by Tenant providing a minimum combined single limit of $1,000,000;
(5) workers’ compensation insurance as required by the state in which the
Premises is located and in amounts as may be required by applicable statute
(provided, however, if no workers’ compensation insurance is statutorily
required, Tenant shall carry workers’ compensation insurance in a minimum amount
of $500,000); and (6) employer’s liability insurance in an amount of at least
$500,000



--------------------------------------------------------------------------------

acknowledges that if Tenant assigns its interest pursuant to this footnote,
notwithstanding the provisions of Section 3.D and Rider No. 1 to the contrary, a
Proposed Assignee shall have the right to exercise the rights contained in
Section 3.D and Rider No. 1.

27 15 Business Days

28 $2,000,000

14



--------------------------------------------------------------------------------



 



per occurrence. Any company underwriting any of Tenant’s Insurance shall have,
according to A.M. Best Insurance Guide, a Best’s rating of not less than A- and
a Financial Size Category of not less than VIII. All commercial general
liability and business automobile liability insurance policies shall name
Landlord (or any successor), Landlord’s Mortgagee (if any), and other designees
of Landlord as the interest of such designees shall appear, as “additional
insureds” and shall be primary with Landlord’s policy being secondary and
noncontributory. If any aggregate limit is reduced because of losses paid to
below 75% of the limit required by this Lease, Tenant will notify Landlord in
writing within 10 days of the date of reduction. All policies of Tenant’s
Insurance shall contain endorsements that the insurer(s) shall give Landlord and
its designees at least 30 days’ advance written notice of any change29,
cancellation, termination or lapse of insurance. Tenant shall provide Landlord
with a certificate of insurance and all required endorsements evidencing
Tenant’s Insurance prior to the earlier to occur of the Commencement Date or the
date Tenant is provided with possession of the Premises for any reason, and upon
renewals at least 10 days prior to the expiration of the insurance coverage. All
of Tenant’s Insurance policies, endorsements and certificates will be on forms
and with deductibles and self-insured retention, if any, reasonably acceptable
to Landlord. The limits of Tenant’s insurance shall not limit Tenant’s liability
under this Lease.

     B. Landlord’s Insurance. Landlord shall maintain: (1) commercial general
liability insurance applicable to the Property which provides, on an occurrence
basis, a minimum combined single limit of $5,000,000 (coverage in excess of
$1,000,000 may be provided by way of an umbrella/excess liability policy); and
(2) causes of loss-special form (formerly “all risk”) property insurance on the
Building in the amount of the replacement cost thereof, as reasonably estimated
by Landlord. The foregoing insurance and any other insurance carried by Landlord
may be effected by a policy or policies of blanket insurance and shall be for
the sole benefit of Landlord and under Landlord’s sole control. Consequently,
Tenant shall have no right or claim to any proceeds thereof or any other rights
thereunder.

15. Mutual Waiver of Subrogation. Notwithstanding anything in this Lease to the
contrary, Tenant waives, and shall cause its insurance carrier(s) and any other
party claiming through or under such carrier(s), by way of subrogation or
otherwise, to waive any and all rights of recovery, claim, action or causes of
action against all Landlord Parties and the trustees, principals, beneficiaries,
partners, officers, and directors of Landlord Parties, for any loss or damage to
Tenant’s business, any loss of use of the Premises, and any loss, theft or
damage to Tenant’s Property (including Tenant’s automobiles or the contents
thereof), including all rights (by way of subrogation or otherwise) of recovery,
claims, actions or causes of action arising out of the negligence of any
Landlord Parties, which loss or damage is (or would have been, had the insurance
required by this Lease been maintained) covered by insurance. In addition,
Landlord 30shall cause its insurance carrier(s) and any other party claiming
through or under such carrier(s), by way of subrogation or otherwise, to waive
any and all rights of recovery, claim, action or causes of action against all
Tenant Parties and the trustees, principals, beneficiaries, partners, officers,
and directors of Tenant Parties, for any loss of or damage to or loss of use of
the Building, any additions or improvements to the Building, or any contents
thereof, including all rights (by way of subrogation or otherwise) of recovery,
claims, actions or causes of action arising out of the negligence of any Tenant
Parties, which loss or damage is (or would have been, had the insurance required
by this Lease been maintained) covered by insurance.

16. Casualty Damage.

     A. Repair or Termination by Landlord. If all or any part of the Premises
are damaged by fire or other casualty, Tenant shall immediately notify Landlord
in writing. Landlord shall have the right to terminate this Lease if: (1) the
Building shall be damaged so that, in Landlord’s judgment, substantial
alteration or reconstruction of the Building shall be required (whether or not
the Premises have been damaged); (2) Landlord is not permitted by Law to rebuild
the Building in substantially the same form as existed before the fire or
casualty; (3) the Premises have been materially damaged and there is less than
31 of the Term remaining on the date of the casualty; (4) any Mortgagee requires
that the insurance proceeds be applied to the payment of the mortgage debt; or
(5) an uninsured loss of the Building occurs notwithstanding Landlord’s
compliance with Section 14.B above. Landlord may exercise its right to



--------------------------------------------------------------------------------

29 which would have the effect of reducing any insurance required by this Lease

30 waives, to the extent a claim against a Landlord Party is fully covered by
Landlord’s insurance (but excluding from such waiver any deductible payable by a
Landlord Party under such insurance policy) and Landlord

31 1 year

15



--------------------------------------------------------------------------------



 



terminate this Lease by notifying Tenant in writing within 90 days after the
date of the casualty. If Landlord does not terminate this Lease under this
Section 16.A, Landlord shall commence and proceed with reasonable diligence to
repair and restore the Building and/or the Premises to substantially the same
condition as existed immediately prior to the date of damage; provided, however,
that Landlord shall only be required to reconstruct building standard leasehold
improvements existing in the Premises as of the date of damage, and Tenant shall
be required to pay the cost for restoring any other leasehold improvements.
However, in no event shall Landlord be required to spend more than the insurance
proceeds received by Landlord.

     B. Timing for Repair; Termination by Either Party. If all or any portion of
the Premises is damaged as a result of fire or other casualty, 32Landlord shall,
with reasonable promptness, cause an architect or general contractor selected by
Landlord to provide Landlord and Tenant with a written estimate of the amount of
time required to substantially complete the repair and restoration of the
Premises, using standard working methods (“Completion Estimate”). If the
Completion Estimate indicates that the Premises cannot be made tenantable within
33, then regardless of anything in Section 16.A above to the contrary, either
party shall have the right to terminate this Lease by giving written notice to
the other of such election within 10 days after receipt of the Completion
Estimate. Tenant, however, shall not have the right to terminate this Lease if
the fire or casualty was caused by the negligence or intentional misconduct of
any of the Tenant Parties. If neither party terminates this Lease under this
Section 16.B, then Landlord shall repair and restore the Premises in accordance
with, and subject to the limitations of, Section 16.A.34

     C. Abatement. In the event a material portion of the Premises is damaged as
a result of a fire or other casualty,35 the Base Rent36 shall abate for the
portion of the Premises that is damaged and not used by Tenant until substantial
completion of the repairs and restoration required to be made by Landlord
pursuant to Section 16.A. Landlord shall not be liable for any loss or damage to
Tenant’s Property or to the business of Tenant resulting in any way from the
fire or other casualty or from the repair and restoration of the damage.
Landlord and Tenant hereby waive the provisions of any Law relating to the
matters addressed in this Article, and agree that their respective rights for
damage to or destruction of the Premises shall be those specifically provided in
this Lease.

17. Condemnation. Either party may terminate this Lease if the whole or any
material part of the Premises are taken or condemned for any public or
quasi-public use under Law, by eminent domain or private purchase in lieu
thereof (a “Taking”). Landlord shall also have the right to terminate this Lease
if there is a Taking of any portion of the Building or Property which would
leave the remainder of the Building unsuitable for use as an office building in
a manner comparable to the Building’s use prior to the Taking. In order to
exercise its right to terminate this Lease under this Article 17, Landlord or
Tenant, as the case may be, must provide written notice of termination to the
other within 45 days after the terminating party first receives notice of the
Taking. Any such termination shall be effective as of the date the physical
taking of the Premises or the portion of the Building or Property occurs. If
this Lease is not terminated, the Rentable Square Footage of the Building, the
Rentable Square Footage of the Premises and Tenant’s Pro Rata Share shall, if
applicable, be appropriately adjusted by Landlord. In addition, Base Rent for
any portion of the Premises taken or condemned shall be abated during the
unexpired Term effective when the physical taking of the portion of the Premises
occurs. All compensation awarded for a Taking, or sale proceeds, shall be the
property of Landlord, any right to receive compensation or proceeds being
expressly waived by Tenant. However, Tenant may file a separate claim at its
sole cost and expense for Tenant’s Property (excluding above building standard
leasehold improvements) and Tenant’s reasonable relocation expenses, provided
the filing of such claim does not diminish the award which would otherwise be
receivable by Landlord.



--------------------------------------------------------------------------------

32 or access thereto is denied (including without limitation failure of elevator
service),

33 225 days from the date of damage

34 If Landlord fails to complete such repairs to the Premises within 225 days
from the date of damage, then Tenant shall have the right to terminate this
Lease following 30 days written notice given after such 225 day period;
provided, however, if Landlord completes such repairs prior to the expiration of
the 30 day notice period, Tenant’s right to terminate shall be null and void.

35 or access thereto is denied (including without limitation failure of elevator
service),

36 and Tenant’s Pro Rata Share of Operating Expenses and Electrical Costs

16



--------------------------------------------------------------------------------



 



18. Events of Default. Tenant shall be considered to be in default under this
Lease upon the occurrence of any of the following events of default:

     A. Tenant’s failure to pay when due all or any portion of the Rent
(“Monetary Default”)37.

     B. Tenant’s failure to perform any of the obligations of Tenant in the
manner set forth in Articles 14, 23, 24 or 25 (a “Time Sensitive Default”).

     C. Tenant’s failure (other than a Monetary Default or a Time Sensitive
Default) to comply with any term, provision or covenant of this Lease, if the
failure is not cured within 38 days after written notice to Tenant. However, if
Tenant’s failure to comply cannot reasonably be cured within 39 days, Tenant
shall be allowed additional time (not to exceed an additional 40 days) as is
reasonably necessary to cure the failure so long as: (1) Tenant commences to
cure the failure within the 41 day period following Landlord’s initial written
notice, and (2) Tenant diligently pursues a course of action that will cure the
failure and bring Tenant back into compliance with this Lease. However, if
Tenant’s failure to comply creates a hazardous condition, the failure must be
cured immediately upon notice to Tenant. In addition, if Landlord provides
Tenant with notice of Tenant’s failure to comply with the same specific term,
provision or covenant of this Lease on more than two (2) occasions during any 12
month period, Tenant’s subsequent violation of the same term, provision or
covenant shall, at Landlord’s option, be deemed an incurable event of default by
Tenant.

     D. Tenant or any Guarantor becomes insolvent, files a petition for
protection under the U.S. Bankruptcy Code (or similar Law) or a petition is
filed against Tenant or any Guarantor under such Laws and is not dismissed
within 45 days after the date of such filing, makes a transfer in fraud of
creditors or makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts when due.

     E. The leasehold estate is taken by process or operation of Law.

     F. In the case of any ground floor or retail tenant, or any other tenant
whose space is visible from the Common Areas or elevator lobby areas of the
Building, Tenant does not take possession of, or abandons or vacates all or a
substantial portion of the Premises.

     G. Tenant is in default beyond any notice and cure period under any other
lease or agreement with Landlord, including any lease or agreement for parking.

19. Remedies.

     A. Landlord’s Remedies. Upon any default, Landlord shall have the right
without notice or demand (except as provided in Article 18) to pursue any of its
rights and remedies at Law or in equity, including any one or more of the
following remedies:



  (1)   Terminate this Lease, in which case Tenant shall immediately surrender
the Premises to Landlord. If Tenant fails to surrender the Premises, Landlord
may, in compliance with applicable Law and without prejudice to any other right
or remedy, enter upon and take possession of the Premises and expel and remove
Tenant, Tenant’s Property and any parties occupying all or any part of the
Premises. Tenant shall pay Landlord on demand the amount of all past due Rent,
all Costs of Reletting (defined below) and any deficiency that may arise from
reletting or the failure to relet the Premises. “Costs of Reletting” shall
include commercially reasonable costs, losses and expenses incurred by Landlord
in reletting all or any portion of the Premises, including the cost of removing
and storing Tenant’s furniture, trade fixtures, equipment, inventory or other
property, repairing and/or demolishing the Premises, removing and/or replacing
Tenant’s signage and other



--------------------------------------------------------------------------------

37 ; provided that the first such failure during any consecutive 12 month period
shall not be an event of default if Tenant pays the amount due within 5 days
after written notice from Landlord

38 30

39 30

40 30

41 30

17



--------------------------------------------------------------------------------



 



      fixtures, making the Premises ready for a new tenant, including the cost
of advertising, commissions, architectural fees, legal fees and leasehold
improvements (even if amortized over a new lease term which exceeds the balance
of the Term), and any allowances and/or concessions provided by Landlord.    
(2)   Terminate Tenant’s right to possession of the Premises and change the
locks, without judicial process, and, in compliance with applicable Law, expel
and remove Tenant, Tenant’s Property and any parties occupying all or any part
of the Premises. If Landlord terminates Tenant’s possession of the Premises
under this Section 19.A(2), Landlord shall have no obligation to post any notice
and Landlord shall have no obligation whatsoever to tender to Tenant a key for
new locks installed in the Premises. Landlord may (but shall not be obligated
to) relet all or any part of the Premises, without notice to Tenant, for a term
that may be greater or less than the balance of the Term and on such conditions
(which may include concessions, free rent and alterations of the Premises) and
for such uses as Landlord in its absolute discretion shall determine. Landlord
may collect and receive all rents and other income from the reletting. Tenant
shall pay Landlord on demand all past due Rent, all Costs of Reletting and any
deficiency arising from the reletting or failure to relet the Premises. Landlord
shall not be responsible or liable for the failure to relet all or any part of
the Premises or for the failure to collect any Rent. The re-entry or taking of
possession of the Premises shall not be construed as an election by Landlord to
terminate this Lease unless a written notice of termination of this Lease is
given to Tenant.     (3)   Cure such event of default for Tenant at Tenant’s
expense (plus a 15% administrative fee).     (4)   Withhold or suspend payment
of sums Landlord would otherwise be obligated to pay to Tenant under this Lease
or any other agreement.     (5)   Require all future payments to be made by
cashier’s check, money order or wire transfer after the first time any check is
returned for insufficient funds, or the second time any sum due hereunder is
more than five (5) days late.     (6)   In lieu of calculating damages under
Sections 19.A(1) or 19.A(2) above, Landlord may elect to receive as damages the
sum of (a) all Rent accrued through the date of termination of this Lease or
Tenant’s right to possession, and (b) an amount equal to the total Rent that
Tenant would have been required to pay for the remainder of the Term discounted
to present value at the Prime Rate (defined below) then in effect, minus the
then present fair rental value of the Premises for the remainder of the Term,
similarly discounted, after deducting all anticipated Costs of Reletting. For
purposes hereof, the “Prime Rate” shall be the per annum interest rate publicly
announced by a federally insured bank selected by Landlord in the state in which
the Building is located as such bank’s prime or base rate.     (7)   Recover
such other amounts in addition to or in lieu of the foregoing as may be
permitted from time to time by applicable Law, including any other amount
necessary to compensate Landlord for all the detriment proximately caused by
Tenant’s failure to perform its obligations under this Lease or which in the
ordinary course of events would be likely to result therefrom. Tenant shall hold
Landlord, its trustees, members, principals, beneficiaries, partners, officers,
directors, shareholders, employees, Mortgagee(s) and agents harmless from and
indemnify and defend such parties against, all liabilities, obligations,
damages, penalties, claims, actions, costs, charges and expenses, including
reasonable attorneys’ fees and other professional fees, which may be imposed
upon, incurred by or asserted against any of such indemnified parties that arise
out of or in connection with a breach of this Lease, specifically including any
violation of applicable Laws or Contamination (defined in Article 30) caused by
a Tenant Party.

     B. Tenant Not Relieved from Liabilities. Unless expressly provided in this
Lease, the repossession or re-entering of all or any part of the Premises shall
not relieve Tenant of its liabilities and obligations under this Lease. No right
or remedy of Landlord shall be exclusive of any other right or remedy. Each
right and remedy shall be cumulative and in addition to any other right and
remedy now or subsequently available to Landlord at Law or in equity. If Tenant
fails to pay any amount when due hereunder, Landlord shall be entitled to
receive interest on any unpaid item of Rent at a rate equal to the

18



--------------------------------------------------------------------------------



 



lesser of 18% per annum or the highest rate permitted by Law. In addition, if
Tenant fails to pay any item or installment of Rent when due, Tenant shall pay
Landlord an administrative fee equal to 5% of the past due Rent. However, in no
event shall the charges permitted under this Section 19.B or elsewhere in this
Lease, to the extent they are considered interest under applicable Law, exceed
the maximum lawful rate of interest. Receipt by Landlord of Tenant’s keys to the
Premises shall not constitute an acceptance or surrender of the Premises.

     C. Mitigation of Damages. Upon termination of Tenant’s right to possess the
Premises, Landlord shall, only to the extent required by Law, use objectively
reasonable efforts to mitigate damages by reletting the Premises. Landlord shall
not be deemed to have failed to do so if Landlord refuses to lease the Premises
to a prospective new tenant with respect to whom Landlord would be entitled to
withhold its consent pursuant to Section 11.A, or who (1) is an affiliate,
parent or subsidiary of Tenant; (2) is not acceptable to any Mortgagee of
Landlord; (3) requires improvements to the Premises to be made at Landlord’s
expense42; or (4) is unwilling to accept lease terms then proposed by Landlord,
including: (a) leasing for a shorter or longer term than remains under this
Lease; (b) re-configuring or combining the Premises with other space, (c) taking
all or only a part of the Premises; and/or (d) changing the use of the Premises.
Notwithstanding Landlord’s duty to mitigate its damages as provided herein,
Landlord shall not be obligated to give any priority to reletting Tenant’s space
in connection with its leasing of space in the Building or any complex of which
the Building is a part.

     D. Landlord’s Lien. To secure Tenant’s obligations under this Lease, Tenant
grants Landlord a contractual security interest on all of Tenant’s furniture,
fixtures and equipment now or hereafter situated in the Premises and all
proceeds therefrom, including insurance proceeds (collectively, “Collateral”).
No Collateral shall be removed from the Premises without Landlord’s prior
written consent until all of Tenant’s obligations are fully satisfied (except in
the ordinary course of business and then only if replaced with items of same or
greater value and quality). Upon any event of default, Landlord may, to the
fullest extent permitted by Law and in addition to any other remedies provided
herein, enter upon the Premises and take possession of any Collateral without
being held liable for trespass or conversion, and sell the same at public or
private sale, after giving Tenant at least 5 days written notice (or more if
required by Law) of the time and place of such sale. Such notice may be sent
with or without return receipt requested. Unless prohibited by Law, any Landlord
Party may purchase any Collateral at such sale. The proceeds from such sale,
less Landlord’s expenses, including reasonable attorneys’ fees and other
expenses, shall be credited against Tenant’s obligations. Any surplus shall be
paid to Tenant (or as otherwise required by Law) and any deficiency shall be
paid by Tenant to Landlord upon demand. Upon request, Tenant shall execute and
deliver to Landlord a financing statement sufficient to perfect the foregoing
security interest, or Landlord may file a copy of this Lease as a financing
statement, as permitted under Law.43

20. Limitation of Liability. Notwithstanding anything to the contrary contained
in this Lease, the liability of Landlord (and of any successor Landlord) to
Tenant (or any person or entity claiming by, through or under Tenant) shall be
limited to the interest of Landlord in the Property44. Tenant shall look solely
to Landlord’s interest in the Property for the recovery of any judgment or award
against Landlord. No Landlord Party shall be personally liable for any judgment
or deficiency. Before filing suit for an alleged default by Landlord, Tenant
shall give Landlord and the Mortgagee(s) (defined in Article 25) whom Tenant has
been notified hold Mortgages (defined in Article 25) on the Property, Building
or Premises, notice and reasonable time to cure the alleged default. Tenant
hereby waives all claims against all Landlord Parties for consequential, special
or punitive damages allegedly suffered by any Tenant Parties, including lost
profits and business interruption.



--------------------------------------------------------------------------------

42 which improvements are in excess of those being then offered by the Landlord
to prospective tenants in the Building.

43 E. Landlord Defaults and Tenant Remedies. Except as otherwise provided in
this Lease and specifically subject to Sections 3.B and 20, if Landlord fails in
the performance of any of Landlord’s obligations under this Lease and such
failure continues for 30 days after Landlord’s receipt of written notice thereof
from Tenant (or an additional reasonable time after such receipt if (A) such
failure cannot be cured within such 30 day period, and (B) Landlord commences
curing such failure within such 30 day period and thereafter diligently pursues
the curing of such failure), then Tenant shall be entitled to exercise any
remedies that Tenant may have at law or in equity.

44 , which shall include (i) the unencumbered proceeds of sale received upon
execution of a judgment in favor of Tenant and levy thereon against the right,
title, and interest of Landlord in the Property, (ii) the unencumbered rents or
other income from the Property receivable by Landlord, and (iii) the
unencumbered consideration received by Landlord from the sale or other
disposition of all or any part of Landlord’s right, title, and interest in the
Property

19



--------------------------------------------------------------------------------



 



21. No Waiver. Neither party’s failure to declare a default immediately upon its
occurrence or delay in taking action for a default shall constitute a waiver of
the default, nor shall it constitute an estoppel. Neither party’s failure to
enforce its rights for a default shall constitute a waiver of that party’s
rights regarding any subsequent default.

22. Tenant’s Right to Possession. Provided Tenant pays the Rent and fully
performs all of its other covenants and agreements under this Lease, Tenant
shall have the right to occupy the Premises without hindrance from Landlord or
any person lawfully claiming through Landlord, subject to the terms of this
Lease, all Mortgages, insurance requirements and applicable Law. This covenant
and all other covenants of Landlord shall be binding upon Landlord and its
successors only during its or their respective periods of ownership of the
Building, and shall not be a personal covenant of any Landlord Parties.

23. Relocation. 45

24. Holding Over. Except for any permitted occupancy by Tenant under Article 29,
if Tenant or any party claiming by through or under Tenant fails to surrender
the Premises at the expiration or earlier termination of this Lease, the
continued occupancy of the Premises shall be that of a tenancy at sufferance.
Tenant shall pay an amount (on a per month basis without reduction for partial
months during the holdover) equal to 200% of the greater of: (1) the sum of the
Base Rent and Tenant’s Pro Rata Share of Excess Operating Expenses due for the
period immediately preceding the holdover; or (2) the fair market gross rental
for the Premises as reasonably determined by Landlord46. Tenant shall otherwise
continue to be subject to all of Tenant’s obligations under this Lease. No
holdover by Tenant or payment by Tenant after the expiration or early
termination of this Lease shall be construed to extend the Term or prevent
Landlord from immediate recovery of possession of the Premises by summary
proceedings or otherwise. In addition to the payment of the amounts provided
above, if Landlord is unable to deliver possession of the Premises to a new
tenant, or to perform improvements for a new tenant, as a result of Tenant’s
holdover and Tenant fails to vacate the Premises within 15 days after Landlord
notifies Tenant of Landlord’s inability to deliver possession, or perform
improvements, such failure shall constitute a Time Sensitive Default hereunder;
and Tenant shall be liable to Landlord for, and shall protect Landlord from and
indemnify and defend Landlord against, all losses and damages, including any
claims made by any succeeding tenant resulting from such failure to vacate, and
any consequential damages that Landlord suffers from the holdover.

25. Subordination to Mortgages; Estoppel Certificate. Tenant accepts this Lease
subject and subordinate to any mortgage(s), deed(s) of trust, ground lease(s) or
other lien(s) now or subsequently affecting the Premises, the Building or the
Property, and to renewals, modifications, refinancings and extensions thereof
(collectively, a “Mortgage”). The party having the benefit of a Mortgage shall
be referred to as a “Mortgagee.” This clause shall be self-operative, but upon
request from a Mortgagee, Tenant shall execute a commercially reasonable
subordination agreement in favor of the Mortgagee. In lieu of having the
Mortgage be superior to this Lease, a Mortgagee shall have the right at any time
to subordinate its Mortgage to this Lease. If requested by a
successor-in-interest to all or a part of Landlord’s interest in this Lease,
Tenant shall, without charge, attorn to the successor-in-interest. Tenant shall,
within 5 days after receipt of a written request from Landlord, execute and
deliver an estoppel certificate to those parties as are reasonably requested by
Landlord (including a Mortgagee or prospective purchaser). The estoppel
certificate shall include a statement certifying that this Lease is unmodified
(except as identified in the estoppel certificate) and in full force and effect,
describing the dates to which Rent and other charges have been paid,
representing that, to the best of Tenant’s knowledge, there is no default (or
stating with specificity the nature of the alleged default) and certifying other
matters with respect to this Lease that may reasonably be requested. Tenant’s
failure to provide any estoppel certificate within the 5 day period specified
above, and the continuation of such failure for a period of 5 days after
Landlord delivers a second written notice requesting same, shall constitute a
Time Sensitive Default under this Lease.

26. Attorneys’ Fees. If either party institutes a suit against the other for
violation of or to enforce any covenant or condition of this Lease, or if either
party intervenes in any suit in which the other is a



--------------------------------------------------------------------------------

45 Intentionally Omitted.

46 ; provided however, so long as no uncured event of default exists under the
Lease, for the first 30 days of any such holdover Tenant shall pay only 150% of
such greater amount

20



--------------------------------------------------------------------------------



 



party to enforce or protect its interest or rights, the prevailing party shall
be entitled to all of its costs and expenses, including reasonable attorneys’
fees.

27. Notice. If a demand, request, approval, consent or notice (collectively, a
“notice”) shall or may be given to either party by the other, the notice shall
be in writing and delivered by hand or sent by registered or certified mail with
return receipt requested, or sent by overnight or same day courier service, or
sent by facsimile, at the party’s respective Notice Address(es) set forth in
Article 1, except that if Tenant has vacated the Premises (or if the Notice
Address for Tenant is other than the Premises, and Tenant has vacated such
address) without providing Landlord a new Notice Address, Landlord may serve
notice in any manner described in this Article or in any other manner permitted
by Law. Each notice shall be deemed to have been received or given on the
earlier to occur of actual delivery (which, in the case of delivery by
facsimile, shall be deemed to occur at the time of delivery indicated on the
electronic confirmation of the facsimile) or the date on which delivery is first
refused, or, if Tenant has vacated the Premises or the other Notice Address of
Tenant without providing a new Notice Address, three (3) days after notice is
deposited in the U.S. mail or with a courier service in the manner described
above. Either party may, at any time, change its Notice Address by giving the
other party written notice of the new address in the manner described in this
Article.

28. Reserved Rights. This Lease does not grant any rights to light or air over
or about the Building. Landlord excepts and reserves exclusively to itself the
use of: (A) roofs, (B) telephone, electrical and janitorial closets,
(C) equipment rooms, Building risers or similar areas that are used by Landlord
for the provision of Building services, (D) rights to the land and improvements
below the floor of the Premises, (E) the improvements and air rights above the
Premises, (F) the improvements and air rights outside the demising walls of the
Premises, (G) the areas within the Premises used for the installation of utility
lines and other installations serving occupants of the Building, and (H) any
other areas designated from time to time by Landlord as service areas of the
Building. Landlord has the right to change the Building’s name or address.
Landlord also has the right to make such other changes to the Property and
Building as Landlord deems appropriate, provided the changes do not materially
affect Tenant’s ability to use the Premises for the Permitted Use. Landlord
shall also have the right (but not the obligation) to temporarily close the
Building if Landlord reasonably determines that there is an imminent danger of
significant damage to the Building or of personal injury to Landlord’s employees
or the occupants of the Building. The circumstances under which Landlord may
temporarily close the Building shall include, without limitation, electrical
interruptions, hurricanes and civil disturbances. A closure of the Building
under such circumstances shall not constitute a constructive eviction nor
entitle Tenant to an abatement or reduction of Rent.

29. Surrender of Premises. All improvements to the Premises (collectively,
“Leasehold Improvements”) shall be owned by Landlord and shall remain upon the
Premises without compensation to Tenant. At the expiration or earlier
termination of this Lease or Tenant’s right of possession, Tenant shall remove
Tenant’s Removable Property (defined below) from the Premises, and quit and
surrender the Premises to Landlord, broom clean, and in good order, condition
and repair, ordinary wear and tear excepted. As used herein, the term “Tenant’s
Removable Property” shall mean: (A) Cable installed by or for the benefit of
Tenant and located in the Premises or other portions of the Building; (B) any
Leasehold Improvements that are performed by or for the benefit of Tenant and,
in Landlord’s reasonable judgment, are of a nature that would require removal
and repair costs that are materially in excess of the removal and repair costs
associated with standard office improvements (“Special Installations”); and
(C) Tenant’s personal property. 47 Notwithstanding the foregoing, Landlord may,
in Landlord’s sole discretion and at no cost to Landlord, require Tenant to
leave any of its Special Installations in the Premises. If Tenant fails to
remove any of Tenant’s Removable Property (other than Special Installations
which Landlord has designated to remain in the Premises) within 2 days after the
termination of this Lease or of Tenant’s right to possession, Landlord, at
Tenant’s sole cost and expense, shall be entitled (but not obligated) to remove
and store Tenant’s Removable Property. Landlord shall not be responsible for the
value, preservation or safekeeping of Tenant’s Removable Property. Tenant shall
pay Landlord, upon demand, the expenses and storage charges incurred for
Tenant’s Removable Property. To the fullest extent permitted by applicable Law,
any unused portion of Tenant’s Security Deposit may be applied to offset
Landlord’s costs set forth in the preceding sentence. In addition, if Tenant
fails to remove Tenant’s Removable Property from the Premises or storage, as the
case may be, within 30 days after written notice, Landlord may deem all or any
part of Tenant’s Removable Property to be abandoned, and title to Tenant’s
Removable Property (except with respect to any Hazardous Material [defined in
Article 30]) shall be deemed to be immediately vested in Landlord. Except for



--------------------------------------------------------------------------------

47 Tenant shall have no obligation to remove any property or equipment owned by
Landlord.

21



--------------------------------------------------------------------------------



 



Special Installations designated by Landlord to remain in the Premises, Tenant’s
Removable Property shall be removed by Tenant before the Expiration Date;
provided that upon Landlord’s prior written consent (which must be requested by
Tenant at least 30 days in advance of the Expiration Date and which shall not be
unreasonably withheld), Tenant may remain in the Premises for up to 5 days after
the Expiration Date for the sole purpose of removing Tenant’s Removable
Property. Tenant’s possession of the Premises for such purpose shall be subject
to all of the terms and conditions of this Lease, including the obligation to
pay Base Rent and Tenant’s Pro Rata Share of Excess Operating Expenses on a per
diem basis at the rate in effect for the last month of the Term. In the event
this Lease is terminated prior to the Expiration Date, Tenant’s Removable
Property (except for Special Installations designated by Landlord to remain in
the Premises) shall be removed by Tenant on or before such earlier date of
termination. Tenant shall repair damage caused by the installation or removal of
Tenant’s Removable Property.

30. Hazardous Materials. No Hazardous Material (defined below) (except for de
minimis quantities of household cleaning products and office supplies used in
the ordinary course of Tenant’s business at the Premises and that are used, kept
and disposed of in compliance with Laws) shall be brought upon, used, kept or
disposed of in or about the Premises or the Property by any Tenant Parties or
any of Tenant’s transferees, contractors or licensees without Landlord’s prior
written consent, which consent may be withheld in Landlord’s sole and absolute
discretion. Tenant’s request for such consent shall include a representation and
warranty by Tenant that the Hazardous Material in question (A) is necessary in
the ordinary course of Tenant’s business, and (B) shall be used, kept and
disposed of in compliance with all Laws. If Contamination (defined below) occurs
as a result of an act or omission of any Tenant Party, Tenant shall, at its
expense, promptly take all actions necessary to comply with Laws and to return
the Premises, the Building, the Property and/or any adjoining or affected
property to its condition prior to such Contamination, subject to Landlord’s
prior written approval of Tenant’s proposed methods, times and procedures for
remediation. Tenant shall provide Landlord reasonably satisfactory evidence that
such actions shall not adversely affect any Landlord Party or contaminated
property. Landlord may require that a representative of Landlord be present
during any such actions and/or that such actions be taken after business hours.
If Tenant fails to take and diligently prosecute any necessary remediation
actions within 30 days after written notice from Landlord or an authorized
governmental agency (or any shorter period required by any governmental agency)
that such remediation is required, Landlord may take such actions and Tenant
shall reimburse Landlord therefor, plus a 15% administrative fee, within 30 days
of Landlord’s invoice. For purposes of this Article 30, a “Hazardous Material”
is any substance (Y) the presence of which requires, or may hereafter require,
notification, investigation or remediation under any Laws; or (Z) which is now
or hereafter defined, listed or regulated by any governmental authority as a
“hazardous waste”, “extremely hazardous waste”, “solid waste”, “toxic
substance”, “hazardous substance”, “hazardous material” or “regulated
substance”, or otherwise regulated under any Laws. “Contamination” means any
release or disposal of a Hazardous Material in, on, under, at or from the
Premises, the Building or the Property which may result in any liability, fine,
use restriction, cost recovery lien, remediation requirement, or other
government or private party action or imposition affecting any Landlord Party.
For purposes of this Lease, claims arising from Contamination shall include, but
not be limited to, diminution in value, restrictions on use, adverse impact on
leasing space, and all costs of site investigation, remediation, removal and
restoration work, including response costs under CERCLA and similar statutes.
Landlord advises Tenant that based on an asbestos survey report for the building
prepared by Law Engineering and Environmental Services, Inc., dated
September 19, 1997, non-friable asbestos containing materials are present in the
Building in pipe insulation wrap with coating and mastic. In addition, based on
a previous asbestos survey performed by Maxim Engineers, Incorporated and
reviewed by Law Engineering and Environmental Services, Inc., non-friable
asbestos-containing materials are present on the roof of the Building in black
aggregate material. Because any tenant alterations or other work in the Premises
could disturb such materials and possibly release asbestos fibers into the air,
Tenant must obtain Landlord prior written approval before undertaking any such
projects that may affect such materials, notwi thstanding anything to the
contrary set forth in Section 9.C or elsewhere in the Lease.

31. Miscellaneous.

     A. Governing Law; Jurisdiction and Venue; Severability; Paragraph Headings.
This Lease and the rights and obligations of the parties shall be interpreted,
construed and enforced in accordance with the Laws of the state in which the
Building is located. All obligations under this Lease are performable in the
county or other jurisdiction where the Building is located, which shall be venue
for all legal actions. If any term or provision of this Lease shall to any
extent be invalid or unenforceable, the remainder of this Lease shall not be
affected, and each provision of this Lease shall

22



--------------------------------------------------------------------------------



 



be valid and enforced to the fullest extent permitted by Law. The headings and
titles to the Articles and Sections of this Lease are for convenience only and
shall have no effect on the interpretation of any part of this Lease. The word
“including” shall not be construed restrictively to limit or exclude other items
not listed.

     B. Recording. Tenant shall not record this Lease or any memorandum without
Landlord’s prior written consent.

     C. Force Majeure. Whenever a period of time is prescribed for the taking of
an action by Landlord or Tenant, the period of time for the performance of such
action shall be extended by the number of days that the performance is actually
delayed due to strikes, acts of God, shortages of labor or materials, war, civil
disturbances and other causes beyond the reasonable control of the performing
party (“Force Majeure”). However, events of Force Majeure shall not extend any
period of time for the payment of Rent or other sums payable by either party or
any period of time for the written exercise of an option or right by either
party.

     D. Transferability; Release of Landlord. Landlord shall have the right to
transfer and assign, in whole or in part, all of its rights and obligations
under this Lease and in the Building and/or Property, and upon such transfer
Landlord shall be released from any further obligations arising hereunder after
the date of the transfer, and Tenant agrees to look solely to the successor in
interest of Landlord for the performance of such obligations, provided the
successor in interest assumes in writing all obligations of Landlord hereunder
from and after the date of such transfer.

     E. Brokers. Tenant represents that it has not dealt directly with any
broker in connection with this Lease. Tenant and Landlord shall each indemnify
the other against all costs, expenses, attorneys’ fees, liens and other
liability for commissions or other compensation claimed by any broker or agent
claiming the same by, through or under the indemnifying party, other than those
specifically identified above, if any.

     F. Authority; Joint and Several Liability. Landlord covenants, warrants and
represents that: (1) each individual executing, attesting and/or delivering this
Lease on behalf of Landlord is authorized to do so on behalf of Landlord;
(2) this Lease is binding upon and enforceable against Landlord; and
(3) Landlord is duly organized and legally existing in the state of its
organization and is qualified to do business in the state in which the Premises
are located. Similarly, Tenant covenants, warrants and represents that: (a) each
individual executing, attesting and/or delivering this Lease on behalf of Tenant
is authorized to do so on behalf of Tenant; (b) this Lease is binding upon and
enforceable against Tenant; and (c) Tenant is duly organized and legally
existing in the state of its organization and is qualified to do business in the
state in which the Premises are located. If there is more than one Tenant, or if
Tenant is comprised of more than one party or entity, the obligations imposed
upon Tenant shall be joint and several obligations of all the parties and
entities. Notices, payments and agreements given or made by, with or to any one
person or entity shall be deemed to have been given or made by, with and to all
of them.

     G. Time is of the Essence; Relationship; Successors and Assigns. Time is of
the essence with respect to Tenant’s performance of its obligations and the
exercise of any expansion, renewal or extension rights or other options granted
to Tenant. This Lease shall create only the relationship of landlord and tenant
between the parties, and not a partnership, joint venture or any other
relationship. This Lease and the covenants and conditions in this Lease shall
inure only to the benefit of and be binding only upon Landlord and Tenant and
their permitted successors and assigns.

     H. Survival of Obligations. The expiration of the Term, whether by lapse of
time or otherwise, shall not relieve either party of any obligations which
accrued prior to or which may continue to accrue after the expiration or early
termination of this Lease. Without limiting the scope of the prior sentence, it
is agreed that Tenant’s obligations under Sections 4.A, 4.B, and 4.C, and under
Articles 6, 8, 12, 13, 19, 24, 29 and 30 shall survive the expiration or early
termination of this Lease.

     I. Binding Effect. Landlord has delivered a copy of this Lease to Tenant
for Tenant’s review only, and the delivery of it does not constitute an offer to
Tenant or an option. This Lease shall not be effective against any party hereto
until an original copy of this Lease has been signed by such party and delivered
to the other party.

     J. Full Agreement; Amendments. This Lease contains the parties’ entire
agreement regarding the subject matter hereof. All understandings, discussions,
and agreements previously made

23



--------------------------------------------------------------------------------



 



between the parties, written or oral, are superseded by this Lease, and neither
party is relying upon any warranty, statement or representation not contained in
this Lease. This Lease may be modified only by a written agreement signed by
Landlord and Tenant. The exhibits and riders attached hereto are incorporated
herein and made a part of this Lease for all purposes.

     K. Tax Waiver. Tenant waives all rights pursuant to all Laws to protest
appraised values or receive notice of reappraisal regarding the Property
(including Landlord’s personalty), irrespective of whether Landlord contests
same.

     L. Waiver of Consumer Rights.48

     M. Method of Calculation. Landlord and Tenant, being knowledgeable and
experienced in commercial transactions, agree the provisions of the Lease for
determining charges, amounts and additional rent payable by Tenant (including,
without limitation, those allocating to Tenant a share of taxes, electrical
charges and expenses) are commercially reasonable and valid even though such
methods may not state a precise mathematical formula for determining such
charges. ACCORDINGLY, TENANT VOLUNTARILY AND KNOWINGLY WAIVES ALL RIGHTS AND
BENEFITS OF TENANT UNDER SECTION 93.012 OF THE TEXAS PROPERTY CODE, AS SUCH
SECTION NOW EXISTS OR AS MAY BE HEREAFTER AMENDED OR SUCCEEDED.

     N. Signage Rights.

          (1) During the initial Term, but only so long as (a) Tenant occupies
at least 20,585 Rentable Square Feet in the Building and (b) no event of default
remains uncured beyond the expiration of any applicable cure period under the
Lease, Tenant shall have the right to install and maintain, at Tenant’s sole
expense, exterior “eyebrow” signage identifying Tenant’s name on the spandrels
above the ground-floor lobby in two locations on the exterior façade of the
Building as shown on Exhibit F attached hereto (the “Signage”). The signage
rights granted herein are personal to the specific party originally identified
as the “Tenant” under the Lease and may not be transferred, shared or assigned
in whole or in part to any assignee, subtenant or other tenant in the Building,
without Landlord’s prior written consent. Notwithstanding the foregoing, if as a
result of (x) a change in Tenant’s logo or a name change unrelated to a change
in the entity, or (y) a Permitted Transfer, or (z) an assignment to a Proposed
Assignee, Tenant, the Permitted Transferee or the Proposed Assignee shall have
the right, at its sole expense, to change the Signage in order to reflect the
new name and or logo of Tenant, the Permitted Transferee or the Proposed
Assignee provided that any changes in Signage will be subject to the same
approvals and permits required in connection with the installation of the
initial Signage by Tenant as specified in (2) and (3) below. Landlord’s approval
of such change in signage shall not be unreasonably withheld.

     (2) The exact location, size, material, construction and design of the
Signage shall be subject to (a) the prior written approval of Landlord, in its
sole discretion (but such approval will not be unreasonably withheld so long as
the Signage is not materially different from the Signage as shown on Exhibit F);
(b) compliance with applicable Laws; and (c) if required, the prior written
approval of the architectural review committee (the “ARC”) under the restrictive
covenants applicable to the Property, as the same may be amended or modified
from time to time (the “Covenants”). Tenant shall not make any subsequent
alterations in or additions to the Signage without in each instance first
complying with the foregoing requirements. Tenant acknowledges that Landlord has
made no representation that any Signage proposed by Tenant will comply with
applicable Law or the Covenants.

     (3) Tenant, at its expense, shall obtain all necessary governmental permits
and certificates required for the installation and use of the Signage, as well
as any approvals necessary under the Covenants. All construction, installation,
alterations and repair and maintenance work shall be performed in a good and
workmanlike manner in compliance with the Building’s rules and regulations and
shall not interfere with, delay or otherwise impose any additional expenses upon
Landlord in the maintenance and operation of the Building or upon the use and
enjoyment by other tenants of their respective premises in the Building. Tenant
shall maintain the Signage and keep it in good working order repair and shall
timely pay or cause to be paid all costs for work done by Tenant or caused to be
done by Tenant related to the Signage, in accordance with the provisions of
Section 9.C of this Lease.

     (4) Upon the Expiration Date or earlier termination of Tenant’s right to
possess the Premises, or if Tenant otherwise fails at any time to comply with
the requirements of this Paragraph, Tenant shall, at



--------------------------------------------------------------------------------

48 Intentionally Omitted.

24



--------------------------------------------------------------------------------



 



its sole expense, promptly remove all such Signage which shall become the
property of Tenant, and repair any damage caused by the Signage or its removal.
However, if the Signage is not removed from the Property within ten
(10) business days after Landlord’s notice, then the Signage shall conclusively
be deemed to have been abandoned by Tenant and may be removed, appropriated,
sold, stored, destroyed or otherwise disposed of by Landlord without further
notice to Tenant or any other person and without obligation to account therefor.
Tenant shall pay Landlord all expenses incurred in connection with any such
removal, appropriation, sale, storage, destruction and disposition of the
Signage and the repair of any damage caused by the Signage or its removal.

     O. Building Directory Signage. Landlord agrees that so long as it maintains
any type of Building directory signage generally identifying the tenants of the
Building (“Directory Signage”) located in the lobby of, or elsewhere in the
Building, Tenant shall have the right to have its name placed on such Directory
Signage along with other tenants, with the size, color, and other aesthetics of
both the Directory Signage and Tenant’s designation thereon to be determined by
Landlord in its sole and absolute discretion. Subject to the foregoing, Landlord
will provide Tenant with building standard Directory Signage at Landlord’s cost
and expense.

[Signatures appear on next page]

25



--------------------------------------------------------------------------------



 



Landlord and Tenant have executed this Lease as of the Effective Date specified
below Landlord’s signature.

                          LANDLORD:    
 
                        CRESCENT REAL ESTATE FUNDING VIII, L.P.,
a Delaware limited partnership    
 
                        By:   CRE Management VIII, LLC,
a Delaware limited liability company,
its General Partner    
 
                            By:   Crescent Real Estate Equities, Ltd.
a Delaware corporation,
its Manager    
 
                   

          By:   /s/ Joe D. Dobbs, CPM, RPA    

                                Name: Joe D. Dobbs, CPM®, RBA®                
Title: Senior Vice President, Property
Management, Dallas Region    
 
                                 Effective Date: May 3, 2005    
 
                        TENANT:    
 
                        GAINSCO, INC.,
a Texas corporation    
 
                        By:   /s/ Glenn W. Anderson                       Name:
  Glenn W. Anderson         Title:   President and CEO    

26



--------------------------------------------------------------------------------



 



[EXHIBITS OMITTED]